Exhibit 10.7


$305,000,000


CREDIT AGREEMENT


AMONG


HANGER ORTHOPEDIC GROUP, INC.,
AS BORROWER,


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,


LEHMAN BROTHERS INC. AND CITIGROUP GLOBAL MARKETS INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOK-RUNNERS,


CITICORP NORTH AMERICA, INC.,
AS ADMINISTRATIVE AGENT


LEHMAN COMMERCIAL PAPER INC.,
AS SYNDICATION AGENT


GENERAL ELECTRIC CAPITAL CORPORATION,
AS CO-DOCUMENTATION AGENT


AND


LASALLE BANK, N.A.,
AS CO-DOCUMENTATION AGENT




DATED AS OF MAY 26, 2006

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page SECTION 1. DEFINITIONS   1       1.1 Defined Terms   1       1.2 Other
Definitional Provisions 26       1.3 Accounting Changes 26 SECTION 2. AMOUNT AND
TERMS OF COMMITMENTS 27       2.1 Tranche B Term Loan Commitments 27       2.2
Procedure for Tranche B Term Loan Borrowing 27       2.3 Repayment of Tranche B
Term Loans 27       2.4 Revolving Credit Commitments 28       2.5 Procedure for
Revolving Credit Borrowing 29       2.6 Swing Line Commitment 29       2.7
Procedure for Swing Line Borrowing; Refunding of Swing Line Loans 30       2.8
Repayment of Loans; Evidence of Debt 31       2.9 Commitment Fees, etc 32
      2.10 Termination or Reduction of Revolving Credit Commitments 32
      2.11 Optional Prepayments 33       2.12 Mandatory Prepayments 33
      2.13 Conversion and Continuation Options 34       2.14 Minimum Amounts and
Maximum Number of Eurodollar Tranches 35       2.15 Interest Rates and Payment
Dates 35       2.16 Computation of Interest and Fees 36       2.17 Inability to
Determine Interest Rate 36       2.18 Pro Rata Treatment and Payments 37
      2.19 Requirements of Law 39       2.20 Taxes 40       2.21 Indemnity 42
      2.22 Illegality 42       2.23 Change of Lending Office 43

i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(CONTINUED)

Page       2.24 Replacement of Lenders under Certain Circumstances 43 SECTION 3.
LETTERS OF CREDIT 43       3.1 L/C Commitment 44       3.2 Procedure for
Issuance of Letter of Credit 44       3.3 Fees and Other Charges 44       3.4
L/C Participations 45       3.5 Reimbursement Obligation of the Borrower 46
      3.6 Obligations Absolute 46       3.7 Letter of Credit Payments 47
      3.8 Applications 47 SECTION 4. REPRESENTATIONS AND WARRANTIES 47       4.1
Financial Condition 47       4.2 No Change 48       4.3 Corporate Existence;
Compliance with Law 48       4.4 Corporate Power; Authorization; Enforceable
Obligations 49       4.5 No Legal Bar 49       4.6 No Material Litigation 49
      4.7 No Default 49       4.8 Ownership of Property; Liens 49       4.9
Intellectual Property 50       4.10 Taxes 50       4.11 Federal Regulations 50
      4.12 Labor Matters 50       4.13 ERISA 50       4.14 Investment Company
Act; Public Utility Holding Company Act; Other Regulations 51       4.15
Subsidiaries 51       4.16 Use of Proceeds 51       4.17 Environmental Matters
52       4.18 Accuracy of Information, etc 53

ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(CONTINUED)

Page       4.19 Security Documents 53       4.20 Solvency 54       4.21
Licenses; Permits; Approvals; Franchises 54       4.22 Patriot Act 54 SECTION 5.
CONDITIONS PRECEDENT 55       5.1 Conditions to Initial Extension of Credit 55
      5.2 Conditions to Each Extension of Credit 59 SECTION 6. AFFIRMATIVE
COVENANTS 59       6.1 Repurchase of Existing Notes; Redemption of Preferred
Stock 59       6.2 Financial Statements 59       6.3 Certificates; Other
Information 60       6.4 Payment of Obligations 62       6.5 Conduct of Business
and Maintenance of Existence, etc 62       6.6 Maintenance of Property;
Insurance 62       6.7 Inspection of Property; Books and Records; Discussions 62
      6.8 Notices 62       6.9 Environmental Laws 63       6.10 Additional
Collateral, etc 64       6.11 Further Assurances 65       6.12 Post-Closing
Covenants 66 SECTION 7. NEGATIVE COVENANTS 66       7.1 Financial Condition
Covenants 66       7.2 Limitation on Indebtedness 68       7.3 Limitation on
Liens 69       7.4 Limitation on Fundamental Changes 71       7.5 Limitation on
Disposition of Property 71       7.6 Limitation on Restricted Payments 72
      7.7 Limitation on Capital Expenditures 73       7.8 Limitation on
Investments 73

iii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(CONTINUED)

Page       7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc 75       7.10 Limitation on Transactions with Affiliates 76
      7.11 Limitation on Sales and Leasebacks 76       7.12 Limitation on
Changes in Fiscal Periods 76       7.13 Limitation on Negative Pledge Clauses 76
      7.14 Limitation on Restrictions on Subsidiary Distributions 76       7.15
Limitation on Lines of Business 77       7.16 Limitation on Hedge Agreements 77
SECTION 8. EVENTS OF DEFAULT 77 SECTION 9. THE ADMINISTRATIVE AGENT; THE AGENTS
80       9.1 Authorization and Action 80       9.2 Administrative Agent's
Reliance, Etc 81       9.3 Posting of Approved Electronic Communications 82
      9.4 The Administrative Agent Individually 83       9.5 Lender Credit
Decision 83       9.6 Indemnification 84       9.7 Successor Administrative
Agent 84       9.8 Concerning the Collateral and the Security Documents 85
SECTION 10. MISCELLANEOUS 86       10.1 Amendments and Waivers 86       10.2
Notices 89       10.3 No Waiver; Cumulative Remedies 90       10.4 Survival of
Representations and Warranties 90       10.5 Payment of Expenses 91       10.6
Successors and Assigns; Participations and Assignments 92       10.7
Adjustments; Set-off 95       10.8 Counterparts 96       10.9 Severability 96
      10.10 Integration 96

iv

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(CONTINUED)

Page       10.11 GOVERNING LAW 97       10.12 Submission To Jurisdiction;
Waivers 97       10.13 Acknowledgments 97       10.14 Confidentiality 98
      10.15 Delivery of Lender Addenda 98       10.16 WAIVERS OF JURY TRIAL 98













v

--------------------------------------------------------------------------------

ANNEXES:

A Pricing Grid B Existing Letters of Credit

SCHEDULES:

1.1(a) Existing Earn-Out Obligations 1.1(b) Existing Seller Notes 4.4 Consents,
Authorizations, Filings and Notices 4.15(a) Subsidiaries 4.15(b) Agreements
Relating to Capital Stock 4.19(a)-1 UCC Filing Jurisdictions 4.19(a)-2 UCC
Financing Statements to Remain on File 4.19(a)-3 UCC Financing Statements to be
Terminated 6.12 Post-Closing Covenants 7.2(d) Existing Indebtedness 7.3(f)
Existing Liens 7.8(i) Existing Investments

EXHIBITS:

A Form of Guarantee and Collateral Agreement B Form of Compliance Certificate C
Form of Closing Certificate D Form of Assignment and Acceptance E Form of Legal
Opinion of Foley & Lardner LLP F-1 Form of Term Note F-2 Form of Revolving
Credit Note F-3 Form of Swing Line Note G Form of Exemption Certificate H Form
of Lender Addendum I Form of Borrowing Notice

--------------------------------------------------------------------------------

        CREDIT AGREEMENT, dated as of May 26, 2006, among HANGER ORTHOPEDIC
GROUP, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN BROTHERS INC., as joint lead arranger and
joint bookrunner, CITIGROUP GLOBAL MARKETS INC., as joint lead arranger and
joint bookrunner, CITICORP NORTH AMERICA, INC., (“Citicorp”) as administrative
agent (in such capacity, the “Administrative Agent”), LEHMAN COMMERCIAL PAPER
INC. (“LCPI”), as syndication agent (in such capacity, the “Syndication Agent”),
GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as co–documentation agent, and
LASALLE BANK, N.A. (“LaSalle”), as co-documentation agent (LaSalle in its
capacity as co-documentation agent together with GECC in its capacity as
co-documentation agent, collectively, the “Documentation Agents”).

W I T N E S S E T H:

        WHEREAS, the Borrower has requested that the Lenders and the Issuing
Lenders make available for the purposes specified in this agreement, certain
term loan, revolving credit and letter of credit facilities;

        WHEREAS, the Lenders and the Issuing Lenders are willing to make such
credit facilities available upon and subject to the terms and conditions
hereinafter set forth;

        NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

    1.1        Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

        “Adjustment Date”: as defined in the Pricing Grid.

        “Administrative Agent”: as defined in the preamble hereto.

        “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        “Agents”: the collective reference to the Syndication Agent, the
Documentation Agents and the Administrative Agent.

        “Aggregate Exposure”: with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Tranche B Term Loans and (ii) the
amount of such Lender’s Revolving Credit Commitment then in effect or, if the
Revolving Credit Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

--------------------------------------------------------------------------------

        “Aggregate Exposure Percentage”: with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the sum of the Aggregate Exposures of all Lenders at such time.

        “Agreement”: this Credit Agreement, as amended, supplemented, replaced
or otherwise modified from time to time.

        “Annualized”: for purposes of calculating Consolidated Interest Expense
of the Borrower and its Subsidiaries in connection with determining the
Consolidated Interest Coverage Ratio, (a) with respect to any Consolidated
Interest Expense of the Borrower and its Subsidiaries attributable to one fiscal
quarter, such amount multiplied by four, (b) with respect to any amount of
Consolidated Interest Expense of the Borrower and its Subsidiaries attributable
to two fiscal quarters, such amount multiplied by two, and (c) with respect to
any amount of Consolidated Interest Expense of the Borrower and its Subsidiaries
attributable to three fiscal quarters, such amount divided by 0.75.

        “Applicable Margin”: for each Type of Loan under each Facility, the rate
per annum set forth opposite such Facility under the relevant column heading
below:

Base Rate
Loans

--------------------------------------------------------------------------------

Eurodollar
Loans

--------------------------------------------------------------------------------

Revolving Credit Facilities 1.75% 2.75% (including Swing Line Loans) Tranche B
Term Loan Facility 1.50% 2.50%

provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, (a) the Applicable Margins with respect to Revolving Credit Loans and
Swing Line Loans will be determined pursuant to the Pricing Grid and (b) if the
Borrower shall have a corporate credit rating of “B2” or better from Moody’s and
“B” or better from S&P, in each case with stable outlook, and (y) Consolidated
Leverage Ratio as of the most recent Adjustment Date shall be less than 5.0 to
1.0, the Applicable Margin with respect to (i) Tranche B Term Loans maintained
as Base Rate Loans shall be equal to 1.25% per annum and (ii) Tranche B Term
Loans maintained as Eurodollar Loans shall be equal to 2.25% per annum.

        “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

        “Approved Electronic Platform”: as defined in Section 9.3(a).

2

--------------------------------------------------------------------------------

        “Ares”: Ares Management LLC or any of its Affiliates, any investment
fund solely managed by any such Persons or any Affiliate of any such investment
fund.

        “Arrangers”: each of Lehman Brothers Inc. and Citigroup Global Market
Inc., each in its capacity as joint lead arranger.

        “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c), (d) or (e) of Section 7.5) which yields gross proceeds the
Borrower or any of its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.

      “Assignee”: as defined in Section 10.6(c).

        “Assignment and Acceptance”: as defined in Section 10.6(c).

      “Assignor”: as defined in Section 10.6(c).

        “Available Revolving Credit Commitment”: with respect to any Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Revolving Credit Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding; provided, that in calculating
any Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.9(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

        “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%. For purposes hereof: “Prime Rate” shall mean the prime lending
rate as set forth on the British Banking Association Telerate Page 5 (or such
other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rate), as in effect from
time to time. Any change in the Base Rate due to a change in the Prime Rate
actually available or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually
available.

        “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.

      “Benefitted Lender”: as defined in Section 10.7.

        “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        “Borrower”: as defined in the preamble hereto.

3

--------------------------------------------------------------------------------

        “Borrowing Date”: any Business Day specified by the Borrower in a
Borrowing Notice as a date on which the Borrower requests the relevant Lenders
to make Loans hereunder.

        “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

        “Business Day”: (a) for all purposes other than as covered by clause (b)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

        “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a consolidated balance sheet of such Person and its Subsidiaries.

        “Capital Lease Obligations”: with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

        “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

        “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P 2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

4

--------------------------------------------------------------------------------

        “Change of Control”: the occurrence of any of the following: (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934, as amended) other than the Permitted Holder shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of 35% or more
of the issued and outstanding Voting Stock of the Borrower, (b) during any
period of twelve consecutive calendar months, individuals who, at the beginning
of such period, constituted the board of directors of the Borrower (together
with any new directors whose election by the board of directors of the Borrower
or whose nomination for election by the stockholders of the Borrower was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose elections or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office or (c) a Specified Change of Control; provided that it shall not
constitute a Change of Control under clause (a) above solely because Ares ceases
to be a Permitted Holder at a time when it owns 35% or more of the issued and
outstanding Voting Stock of the Borrower, unless Ares thereafter acquires
beneficial ownership or voting control of additional Capital Stock of the
Borrower.

        “Citicorp”: as defined in the preamble hereto.

        “Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be not later than May
26, 2006.

        “Code”: the United States Internal Revenue Code of 1986, as amended from
time to time.

        “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

        “Commitment”: with respect to any Lender, each of the Tranche B Term
Loan Commitment and the Revolving Credit Commitment of such Lender.

5

--------------------------------------------------------------------------------

        “Commitment Fee Rate”: ½ of 1% per annum; provided, that on and after
the first Adjustment Date occurring after the completion of the first full
fiscal quarter of the Borrower after the Closing Date, the Commitment Fee Rate
will be determined pursuant to the Pricing Grid.

        “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

        “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.

        “Confidential Information Memorandum”: the Confidential Information
Memorandum dated May 2006 and furnished to the initial Lenders in connection
with the syndication of the Facilities.

        “Consolidated Current Assets”: of any Person at any date, all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Subsidiaries at such date.

        “Consolidated Current Liabilities”: of any Person at any date, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of such Person and its Subsidiaries at such date, but excluding, (a) the
current portion of Funded Debt of such Person and (b) all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans.

        “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
Consolidated Interest Expense of such Person and its Subsidiaries, amortization
or write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (c) depreciation and
amortization expense, (d) amortization and impairment of intangibles (including,
but not limited to, goodwill) and organization costs, (e) any extraordinary,
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), (f) the amount of any non-recurring restructuring charges or reserves
deducted from such Consolidated Net Income for such period, including any
one-time, non-recurring costs incurred in connection with the closure and/or
consolidation of facilities and (g) any other non-cash charges minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining Consolidated Interest Expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash items increasing such Consolidated Net Income for
such period, other than the accrual of revenue in the ordinary course of
business, all as determined on a consolidated basis; provided that for purposes
of calculating Consolidated EBITDA of the Borrower and its Subsidiaries for any
period, (i) the Consolidated EBITDA of any Person acquired by the Borrower or
its Subsidiaries during such period shall be included on a pro forma basis for
such period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) if the consolidated balance sheet of such acquired Person and
its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (x) have been previously provided to the
Administrative Agent and the Lenders and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Administrative Agent and (ii) the Consolidated EBITDA of
any Person Disposed of by the Borrower or its Subsidiaries during such period
shall be excluded for such period (assuming the consummation of such Disposition
and the repayment of any Indebtedness in connection therewith occurred on the
first day of such period).

6

--------------------------------------------------------------------------------

        “Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA of the Borrower and its Subsidiaries for such period to (b)
Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.

        “Consolidated Interest Expense”: of any Person for any period, total
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including all commissions,
discounts and other fees and charges owed by such Person with respect to letters
of credit and bankers’ acceptance financing and net costs of such Person under
Hedge Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP); provided that the
Consolidated Interest Expense of the Borrower and its Subsidiaries for the first
fiscal quarter which has started after the Closing Date shall be reduced by an
amount equal to the Borrower’s interest expense with respect to any Existing
Notes outstanding during the period commencing on the first day of such fiscal
quarter and ending 45 days after the Closing Date.

        “Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.

        “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Borrower and its consolidated
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

7

--------------------------------------------------------------------------------

        “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness (other than Indebtedness of the type specified in clause (f)
of the definition of Indebtedness) of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

        “Consolidated Working Capital”: at any date, the difference of (a)
Consolidated Current Assets of the Borrower on such date less (b) Consolidated
Current Liabilities of the Borrower on such date.

        “Contractual Obligation”: with respect to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

        “Control Investment Affiliate”: with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

        “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of the applicable grace period,
or both, has been satisfied.

        “Derivatives Counterparty”: as defined in Section 7.6.

        “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

        “Documentation Agents”: as defined in the preamble hereto.

        “Dollars” and “$": lawful currency of the United States of America.

8

--------------------------------------------------------------------------------

        “Dollar Equivalent” of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, (b) if such
amount is expressed in any other currency, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by the Citibank, N.A. in
New York, New York at 11:00 a.m. (New York time) on the date of determination
(or, if such date is not a Business Day, the last Business Day prior thereto) to
prime banks in New York for the spot purchase in the New York foreign exchange
market of such amount of Dollars with such currency and (c) if such amount is
denominated in any currency for which Citibank N.A. does not quote a rate of
exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate.

        “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America.

        “ECF Percentage”: with respect to any fiscal year of the Borrower, 50%;
provided, that, with respect to any fiscal year of the Borrower ending on or
after December 31, 2007, the ECF Percentage shall be 25% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is less than or equal to
4.5 to 1.0 and greater than 3.5 to 1.0, and 0% if the Consolidated Leverage
Ratio as of the last day of such fiscal year is less than or equal to 3.5 to
1.0.

        “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

        “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

        “Equity Financing”: the issuance and sale by the Borrower of its Series
A Convertible Preferred Stock pursuant to the Equity Financing Documentation.

        “Equity Financing Documentation”: the Preferred Stock Purchase Agreement
dated as of May 3, 2006, among the Borrower, Lehman Brothers Inc., Citigroup
Global Markets Inc. and Ares Corporate Opportunities Fund, L.P., entered into in
connection with the Equity Financing, in each case, together with (i) each
exhibit thereto, (ii) any amendments, supplements or other modifications to any
of the forgoing and (iii) each other document and instrument delivered with
respect thereto.

        “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        “Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

9

--------------------------------------------------------------------------------

        “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 of the Telerate screen as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Eurodollar Base Rate” for
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent.

        “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.

        “Eurodollar Rate”: with respect to each day during each Interest Period,
a rate per annum determined for such day in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurocurrency Reserve Requirements

        “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

        “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        “Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower and its Subsidiaries for such fiscal year, (ii) the amount of all
non-cash charges (including depreciation and amortization) deducted in arriving
at such Consolidated Net Income, (iii) the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year, (iv) the aggregate net amount
of non cash loss on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the net increase during such fiscal year (if
any) in deferred tax accounts of the Borrower minus (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (minus the principal amount of Indebtedness incurred in
connection with such expenditures and minus the amount of any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount), (iii) the
aggregate amount of all prepayments of Revolving Credit Loans and Swing Line
Loans during such fiscal year to the extent accompanying permanent optional
reductions of the Revolving Credit Commitments and all optional prepayments of
the Tranche B Term Loans and other Funded Debt during such fiscal year, (iv) the
aggregate amount of all principal payments and prepayment of Indebtedness
(including the Tranche B Term Loans) of the Borrower and its Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) the aggregate amount of all cash consideration paid in
connection with Permitted Acquisitions in accordance with Section 7.8(g) during
such fiscal year, (vi) the aggregate amount of all payments made with respect to
the Series A Convertible Preferred Stock pursuant to Section 7.6(d), (vii) the
amount of the increase, if any, in Consolidated Working Capital for such fiscal
year, (viii) the aggregate net amount of non-cash gain on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income, and (ix) the net decrease
during such fiscal year (if any) in deferred tax accounts of the Borrower.

10

--------------------------------------------------------------------------------

        “Excess Cash Flow Application Date”: as defined in Section 2.12(c).

        “Excluded Foreign Subsidiaries”: any Subsidiary of the Borrower that is
not a Domestic Subsidiary.

        “Existing Credit Facility”: the Amended and Restated Credit Agreement
dates as of October 3, 2003, among the Borrower, General Electric Capital
Corporation, as administrative agent, GECC Capital Markets Group, Inc. and
Lehman Brothers, Inc., as joint lead arrangers and join book managers, Lehman
Commercial Paper Inc., as syndication agent, Harris Trust and Saving Bank, as
documentation agent, and General Electric Capital Corporation, as documentation
agent, as amended.

        “Existing Earn-Out Obligations”: the obligations listed on Schedule
1.1(a).

      “Existing Issuing Lender”: LaSalle.

        “Existing Letters of Credit”: the letters of credit described in Annex
B.

        “Existing Notes”: each of the Borrower’s (a) 10 3/8% Senior Notes due
2009 issued pursuant to the 2002 Indenture and (b) 11 1/4% Senior Subordinated
Notes due 2009 issued pursuant to the 1999 Indenture.

        “Existing Seller Notes”: the promissory notes listed on Schedule 1.1(b).

        “Facility”: each of (a) the Tranche B Term Loan Commitments and the
Tranche B Term Loans made thereunder (the “Tranche B Term Loan Facility”) and
(b) the Revolving Credit Commitments and the extensions of credit made
thereunder (the “Revolving Credit Facility”).

11

--------------------------------------------------------------------------------

        “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

        “Fee Letter”: the later dated May 3, 2006, addressed to the Borrower
from Lehman Commercial Paper Inc., Lehman Brothers Inc. and Citigroup Global
Markets Inc. and accepted by the Borrower on May 3, 2006.

        “FQ1", “FQ2", “FQ3", and “FQ4": when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of the designated fiscal year of the Borrower (e.g., FQ1 2006
means the first fiscal quarter of the Borrower’s 2006 fiscal year, which ended
on March 31, 2006).

        “Funded Debt”: with respect to any Person, all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

        “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.

        “GAAP”: generally accepted accounting principles in the United States of
America as in effect from time to time, except that for the purposes of Section
7.1, GAAP shall be determined on the basis of such principles in effect on the
date hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 4.1(b).

        “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government.

        “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, replaced or otherwise modified from time to time.

12

--------------------------------------------------------------------------------

        “Guarantee Obligation”: with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit), if to induce the creation of
such obligation of such other Person the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

        “Guarantors”: the collective reference to the Subsidiary Guarantors.

        “Health Care Permit”: as defined in Section 4.21.

        “Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

        “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations or Synthetic Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation and (j) for the
purposes of Section 8(e) only, all obligations of such Person in respect of
Hedge Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provides that such Person is
not liable therefor.

13

--------------------------------------------------------------------------------

        “Indemnified Liabilities”: as defined in Section 10.5.

        “Indemnitee”: as defined in Section 10.5.

        “1999 Indenture”: the Indenture, dated as of June 16, 1999, by and among
the Borrower, the guarantors party thereto, and U.S. Bank Trust National
Association, as trustee.

        “2002 Indenture”: the Indenture, dated as of February 15, 2002, by and
among the Borrower, the guarantors party thereto, and Wilmington Trust Company,
as trustee.

        “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

        “Insolvent”: pertaining to a condition of Insolvency.

        “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, state, multinational or foreign laws or otherwise,
including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, service-marks, technology, know-how and processes, recipes,
formulas, trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

        “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan (unless all Revolving Credit Loans are being repaid in full and all
Revolving Credit Commitments are terminated) and any Swing Line Loan), the date
of any repayment or prepayment made in respect thereof.

14

--------------------------------------------------------------------------------

        “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility, as determined by such Lenders in their
sole discretion) nine or twelve months thereafter, as selected by the Borrower
in its Borrowing Notice or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or (if available to all Lenders under the relevant
Facility, as determined by such Lenders in their sole discretion) nine or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that all of the
foregoing provisions relating to Interest Periods are subject to the following:

  (1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;


  (2) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the date final payment is due on the Tranche B
Term Loans shall end on the Revolving Credit Termination Date or such due date,
as applicable; and


  (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.


        “Investments”: as defined in Section 7.8.

        “Issuing Lender”: the Existing Issuing Lender and any Lender or an
Affiliate of a Lender that (a) is listed on the signature pages hereof as an
“Issuing Lender” or (b) hereafter becomes an Issuing Lender with the approval of
the Administrative Agent and the Borrower by agreeing pursuant to an agreement
with and in form and substance satisfactory to the Administrative Agent and the
Borrower to be bound by the terms hereof applicable to Issuing Lender.

        “L/C Commitment”: $25,000,000.

        “L/C Fee Payment Date”: the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

15

--------------------------------------------------------------------------------

        “L/C Obligations”: at any time, an amount equal to the sum of, without
duplication, (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

        “L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

        “Lender Addendum”: with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit H, or otherwise acceptable to the
Administrative Agent, to be executed and delivered by such Lender on the Closing
Date as provided in Section 10.15.

        “Lenders”: as defined in the preamble hereto.

        “Letters of Credit”: as defined in Section 3.1(a).

        “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

        “Loan”: any loan made by any Lender pursuant to this Agreement.

        “Loan Documents”: this Agreement, the Security Documents, the Fee
Letter, the Applications and the Notes.

        “Loan Parties”: the Borrower and each Subsidiary of the Borrower that is
a party to a Loan Document.

        “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Tranche B Term
Loans or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Credit
Facility, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments).

        “Majority Revolving Credit Facility Lenders”: the Majority Facility
Lenders in respect of the Revolving Credit Facility.

        “Material Adverse Effect”: a material adverse effect on (a) the
business, financial condition, results of operations, assets or liabilities of
the Borrower and its Subsidiaries taken as a whole, (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder or (c) the ability of any Loan Party to perform its obligations under
any Loan Documents to which it is a party.

16

--------------------------------------------------------------------------------

        “Material Environmental Amount”: an amount or amounts payable by the
Borrower and/or any of its Subsidiaries, in the aggregate in excess of
$2,000,000, for: costs to comply with any Environmental Law; costs of any
investigation, and any remediation, of any Material of Environmental Concern;
and compensatory damages (including damages to natural resources), punitive
damages, fines, and penalties pursuant to any Environmental Law.

        “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or forces of any kind,
whether or not any such substance or force is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or could give rise to
liability under any Environmental Law.

        “Moody’s”: Moody’s Investors Service, Inc.

        “Mortgaged Properties”: the real properties of the Borrower or any
Subsidiary Guarantor having a book value of $1,000,000 or more, as to which the
Administrative Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to one or more Mortgages.

        “Mortgages”: any and all mortgages or deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, in a form as may be reasonably agreed by the
Administrative Agent and the Loan Parties party thereto, as the same may be
amended, supplemented or otherwise modified from time to time.

        “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of reasonable attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other reasonable fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (b) in connection with any
issuance or sale of equity securities (other than the (x) Series A Convertible
Preferred Stock or any conversion thereof or (y) issuance or sale of the
Borrower’s common stock in a private placement exempt from the registration
requirements under the Securities Act of 1933, as amended) or debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of (i) attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses actually incurred in connection therewith and (ii) such cash proceeds
used to prepay, repurchase, redeem or otherwise defease Senior Notes in
accordance with Section 7.9(a)(i), and (c) in connection with any Purchase Price
Refund, the cash amount thereof, net of any expenses incurred in the collection
thereof.

17

--------------------------------------------------------------------------------

        “Non-Excluded Taxes”: as defined in Section 2.20(a).

        “Non-U.S. Lender”: as defined in Section 2.20(d).

        “Note”: any promissory note evidencing any Loan.

        “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower to the Administrative Agent or
to any Lender or any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to each Arranger, to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

        “Other Taxes”: any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

        “Participant”: as defined in Section 10.6(b).

        “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.

        “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

18

--------------------------------------------------------------------------------

        “Permits”: the collective reference to any and all other franchises,
licenses, leases, permits, approvals, notifications, certifications,
registrations, authorizations, exemptions, qualifications, easements, and rights
of way.

        “Permitted Acquisitions”: as defined in Section 7.8(g).

        “Permitted Earn-Out Obligations”: obligations of the Borrower or any of
its Subsidiaries incurred in connection with a Permitted Acquisition which (i)
are not secured or guaranteed by the Borrower or any of its Subsidiaries and
shall be subordinated to the Obligations on terms satisfactory to the
Administrative Agent, (ii) are payable solely by the Borrower or such
Subsidiaries in the event that certain future performance goals are achieved in
the business acquired in such Permitted Acquisition, and (iii) arise under
written agreements, in form and substance satisfactory to the Administrative
Agent, specifying, in each case, an amount as the maximum potential liability of
the Borrower or such Subsidiary in respect thereof; provided that the aggregate
amount of all Permitted Earn-Out Obligations outstanding at any time shall not
exceed $15,000,000.

        “Permitted Holder”: Ares, unless Ares does not have a representative on
the Borrower’s board of directors as a result of (x) the resignation by such
representative without Ares nominating a replacement Ares designee, (y) the
failure of the Ares representative (or a replacement nominee of Ares) to stand
for election or (z) the failure of the Ares designee to be elected to the
Borrower’s board of directors if Ares failed to vote in favor of such nominee.

        “Permitted Joint Ventures”: any joint venture that the Borrower or any
Subsidiary Guarantor is a party to that is engaged in the same businesses in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or that are reasonably related thereto.

        “Permitted Liens”: the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3 and (ii) in
the case of Collateral consisting of Pledged Stock, non-consensual Liens
permitted by Section 7.3 to the extent arising by operation of law.

        “Permitted Seller Notes”: promissory notes issued by the Borrower or any
of its Subsidiaries to sellers of stock or assets in one or more Permitted
Acquisitions, which promissory notes shall (i)  be unsecured and not guaranteed
by any Subsidiaries of the Borrower, (ii) be subordinated to the Obligations on
terms satisfactory to the Administrative Agent, (iii) not mature earlier than
the date that is six months after the Revolving Credit Termination Date, and
(iv)  otherwise be in form and substance satisfactory to the Administrative
Agent; provided that such promissory notes in an aggregate principal amount
outstanding at any time shall not exceed $30,000,000.

        “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

19

--------------------------------------------------------------------------------

        “Plan”: at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

        “Preferred Stock” the Borrower’s 7% redeemable preferred stock, par
value $0.01 per share.

        “Pricing Grid”: the pricing grid attached hereto as Annex A.

        “Pro Forma Balance Sheet”: as defined in Section 4.1(a).

        “Projections”: as defined in Section 6.3(c).

        “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Capital Stock.

        “Purchase Price Refund”: any amount received by the Borrower or any
Subsidiary as a result of a purchase price adjustment or similar event in
connection with any acquisition of Property by the Borrower or any Subsidiary.

        “Qualified Counterparty”: with respect to any Specified Hedge Agreement,
any counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

        “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.

        “Refunded Swing Line Loans”: as defined in Section 2.7.

        “Refunding Date”: as defined in Section 2.7.

        “Register”: as defined in Section 10.6(d).

        “Regulation H”: Regulation H of the Board as in effect from time to
time.

        “Regulation U”: Regulation U of the Board as in effect from time to
time.

        “Reimbursement Obligation”: the obligation of the Borrower to reimburse
each Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

        “Reinvestment Deferred Amount”: with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Tranche
B Term Loans or reduce the Revolving Credit Commitments pursuant to Section
2.12(b) as a result of the delivery of a Reinvestment Notice.

20

--------------------------------------------------------------------------------

        “Reinvestment Event”: any Asset Sale, Purchase Price Refund or Recovery
Event in respect of which the Borrower has delivered a Reinvestment Notice.

        “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Wholly Owned
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale, Purchase Price Refund or Recovery Event to
acquire or repair assets useful in its or such Wholly Owned Subsidiary’s
business within 365 days.

        “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Borrower’s business.

        “Reinvestment Prepayment Date”: with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

        “Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender or such investment
advisor.

        “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

        “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

        “Required Lenders”: at any time, the holders of more than 50% of (a)
until the Closing Date, the Commitments and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Tranche B Term Loans then outstanding
and (ii) the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.

        “Required Prepayment Lenders”: the Majority Facility Lenders in respect
of each Facility.

        “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

21

--------------------------------------------------------------------------------

        “Responsible Officer”: the chief executive officer, president,
treasurer, chief accounting officer, or chief financial officer of the Borrower,
but in any event, with respect to financial matters, the chief financial officer
of the Borrower.

        “Restricted Payments”: as defined in Section 7.6.

        “Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to the Lender Addendum delivered by
such Lender, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original aggregate amount of the Total
Revolving Credit Commitments is $75,000,000.

        “Revolving Credit Commitment Period”: the period from and including the
Closing Date to the Revolving Credit Termination Date.

        “Revolving Credit Facility”: as defined in the definition of "Facility"
in this Section 1.1.

        “Revolving Credit Lender”: each Lender that has a Revolving Credit
Commitment or holds Revolving Extensions of Credit.

        “Revolving Credit Loans”: as defined in Section 2.4.

        “Revolving Credit Note”: as defined in Section 2.8(e).

        “Revolving Credit Percentage”: as to any Revolving Credit Lender at any
time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding).

        “Revolving Credit Termination Date”: May 26, 2011.

        “Revolving Extensions of Credit”: as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans then outstanding to such Lender, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

22

--------------------------------------------------------------------------------

        “SEC”: the Securities and Exchange Commission (or successors thereto or
an analogous Governmental Authority).

        “Seller Notes“: the Existing Seller Notes and the Permitted Seller
Notes.

        “Secured Parties”: as defined in the Guarantee and Collateral Agreement.

        “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, any Mortgages, any intellectual property security
agreements or control agreements required to be delivered pursuant to the
Guarantee and Collateral Agreement or any other Loan Document and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any Property of any Person to secure the obligations and liabilities of
any Loan Party under any Loan Document.

        “Senior Note Indenture”: the Indenture entered into by the Borrower and
the guarantors party thereto in connection with the issuance of the Senior
Notes, together with all instruments and other agreements entered into by the
Borrower and such guarantors in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.9.

        “Senior Notes”: the senior notes of the Borrower issued on the Closing
Date pursuant to the Senior Note Indenture.

        “Series A Convertible Preferred Stock”: the Borrower’s Series A
Convertible Preferred Stock, par value $0.01 per share.

        “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.

        “Solvent”: with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, (d)
such Person will be able to pay its debts as they mature in the ordinary course
of business and (e) such Person is not insolvent within the meaning of any
applicable Requirement of Law. For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

23

--------------------------------------------------------------------------------

        “Specified Change of Control”: a “Change of Control”, or like event, as
defined in the Senior Note Indenture.

        “Specified Hedge Agreement”: any Hedge Agreement entered into by the
Borrower or any Guarantor and any Qualified Counterparty.

        “S&P”: Standard & Poor’s Rating Services.

        “Subordinated Debt”: as defined in Section 7.2(h).

        “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

        “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary.

        “Swing Line Commitment”: the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $15,000,000.

        “Swing Line Lender”: Citicorp or any other Revolving Credit Lender that
becomes the Administrative Agent, or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swing Line Lender, in each
case in its capacity as the lender of Swing Line Loans.

        “Swing Line Loans”: as defined in Section 2.6(a).

        “Swing Line Note”: as defined in Section 2.8(e).

        “Swing Line Participation Amount”: as defined in Section 2.7(c).

        “Syndication Agent”: as defined in the preamble hereto.

        “Synthetic Lease Obligations”: all monetary obligations of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations
which do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

        “Term Note”: as defined in Section 2.8(e).

24

--------------------------------------------------------------------------------

        “Total Revolving Credit Commitments”: at any time, the aggregate amount
of the Revolving Credit Commitments then in effect.

        “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.

        “Tranche B Term Loan”: as defined in Section 2.1.

        “Tranche B Term Loan Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder in
a principal amount not to exceed the amount set forth under the heading “Tranche
B Term Loan Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Tranche B Term Loan Commitments is $230,000,000.

        “Tranche B Term Loan Facility”: as defined in the definition of
“Facility” in this Section 1.1.

        “Tranche B Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

        “Tranche B Term Loan Maturity Date”: May 26, 2013.

        “Tranche B Term Loan Percentage”: as to any Tranche B Term Loan Lender
at any time, the percentage which such Lender’s Tranche B Term Loan Commitment
then constitutes of the aggregate Tranche B Term Loan Commitments (or, at any
time after the Closing Date, the percentage which the aggregate principal amount
of such Lender’s Tranche B Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche B Term Loans then outstanding).

      “Transferee”: as defined in Section 10.14.

        “Trust Indenture Act”: as defined in Section 9.1(d).

        “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

        “UCC”: the Uniform Commercial Code as in effect from time to time in the
State of New York.

        “U.S. Person”: a “United States person” as defined in Section
7701(a)(30) of the Code.

        “Voting Stock”: the Capital Stock of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such entity shall have or might
have voting power by reason of the happening of any contingency).

25

--------------------------------------------------------------------------------

        “Wholly Owned Subsidiary”: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

        “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.

    1.2        Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

        (a)        As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, (ii)
the terms “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, and (iii) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

        (b)        The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

        (c)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (d)        All calculations of financial ratios set forth in Section 7.1
and the calculation of the Consolidated Leverage Ratio for purposes of
determining the Applicable Margin shall be calculated to the same number of
decimal places as the relevant ratios are expressed in and shall be rounded
upward if the number in the decimal place immediately following the last
calculated decimal place is five or greater. For example, if the relevant ratio
is to be calculated to the hundredth decimal place and the calculation of the
ratio is 5.126, the ratio will be rounded up to 5.13.

        (e)        The expressions “payment in full,” “paid in full” and any
other similar terms or phrases when used herein with respect to the Obligations
shall mean the payment in full, in immediately available funds, of all of the
Obligations.

    1.3        Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

26

--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

    2.1        Tranche B Term Loan Commitments. Subject to the terms and
conditions hereof the Tranche B Term Loan Lenders severally agree to make
Tranche B Term Loans (each, a “Tranche B Term Loan”) to the Borrower on the
Closing Date in an amount for each Tranche B Term Loan Lender not to exceed the
amount of the Tranche B Term Loan Commitment of such Lender. The Tranche B Term
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

    2.2        Procedure for Tranche B Term Loan Borrowing. The Borrower shall
deliver to the Administrative Agent a Borrowing Notice (which Borrowing Notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, one Business Day prior to the anticipated Closing Date) requesting that
the Tranche B Term Loan Lenders make the Tranche B Term Loans on the Closing
Date and specifying the amount to be borrowed. The Tranche B Term Loans made on
the Closing Date shall initially be Base Rate Loans, and no Tranche B Term Loan
may be converted into or continued as a Eurocurrency Loan having an Interest
Period in excess of one month prior to the date which is 30 days after the
Closing Date. Upon receipt of such Borrowing Notice the Administrative Agent
shall promptly notify each Tranche B Term Loan Lender thereof. Not later than
12:00 noon, New York City time, on the Closing Date each Tranche B Term Loan
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Tranche B Term Loans to be
made by such Lender. The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Tranche B Term Loan Lenders, in like funds as received by the
Administrative Agent.

    2.3        Repayment of Tranche B Term Loans. The Tranche B Term Loan of
each Tranche B Term Loan Lender shall mature in 27 consecutive quarterly
installments, commencing on September 30, 2006, each of which shall be in an
amount equal to such Lender’s Tranche B Term Loan Percentage multiplied by the
percentage set forth below opposite such installment of the aggregate principal
amount of Tranche B Term Loans made on the Closing Date; provided that to the
extent that a portion of such Tranche B Term Loans are prepaid pursuant to
Sections 2.11 or 2.12, the amounts set forth below shall be reduced to reflect
the required application of such prepayment:

27

--------------------------------------------------------------------------------

Installment Percentage September 30, 2006 0.25% December 31, 2006 0.25% March
31, 2007 0.25% June 30, 2007 0.25% September 30, 2007 0.25% December 31, 2007
0.25% March 31, 2008 0.25% June 30, 2008 0.25% September 30, 2008 0.25% December
31, 2008 0.25% March 31, 2009 0.25% June 30, 2009 0.25% September 30, 2009 0.25%
December 31, 2009 0.25% March 31, 2010 0.25% June 30, 2010 0.25% September 30,
2010 0.25% December 31, 2010 0.25% March 31, 2011 0.25% June 30, 2011 0.25%
September 30, 2011 0.25% December 31, 2011 0.25% March 31, 2012 0.25% June 30,
2012 0.25% September 30, 2012 0.25% December 31, 2012 0.25% March 31, 2013 0.25%

provided, further, that the Borrower shall repay the entire unpaid principal
amount of the Tranche B Term Loans on the Tranche B Term Loan Maturity Date.

    2.4        Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make
revolving credit loans (“Revolving Credit Loans”) to the Borrower from time to
time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding for each Revolving Credit Lender which, when
added to such Lender’s Revolving Credit Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swing Line Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Credit Commitment. During the Revolving Credit Commitment Period the
Borrower may use the Revolving Credit Commitments by borrowing, prepaying the
Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. The Revolving Credit Loans may from time
to time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13, provided that no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Revolving Credit Termination Date.

28

--------------------------------------------------------------------------------

        (b)     The Borrower shall repay all outstanding Revolving Credit Loans
on the Revolving Credit Termination Date.

    2.5        Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Each borrowing of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $500,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Credit Commitments are less than $500,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple
thereof; provided that the Swing Line Lender may request, on behalf of the
Borrower, borrowings of Base Rate Loans under the Revolving Credit Commitments
in other amounts pursuant to Section 2.7. Upon receipt of any such Borrowing
Notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof. Each Revolving Credit Lender will make its
Revolving Credit Percentage of the amount of each borrowing of Revolving Credit
Loans available to the Administrative Agent for the account of the Borrower at
the Funding Office prior to 12:00 noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.

    2.6        Swing Line Commitment. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrower in the form of swing
line loans (“Swing Line Loans”) a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.

29

--------------------------------------------------------------------------------

        (b)     The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.

    2.7        Procedure for Swing Line Borrowing; Refunding of Swing Line
Loans. (a) The Borrower may borrow under the Swing Line Commitment on any
Business Day during the Revolving Credit Commitment Period, provided that the
Borrower shall give the Swing Line Lender written notice (which written notice
must be received by the Swing Line Lender not later than 2:00 P.M., New York
City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date. Each borrowing under the Swing
Line Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in the borrowing notice in respect of any Swing Line
Loan, the Swing Line Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of such Swing Line Loan. The Administrative Agent shall make the proceeds of
such Swing Line Loan available to the Borrower on such Borrowing Date in like
funds as received by the Administrative Agent.

        (b)     The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 noon, New York
City time, request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan (which shall
initially be a Base Rate Loan), in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate amount of the Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date of such notice,
to repay the outstanding Swing Line Loans. Each Revolving Credit Lender shall
make the amount of such Revolving Credit Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Credit Loans shall be made immediately available by
the Administrative Agent to the Swing Line Lender for application by the Swing
Line Lender to the repayment of the Refunded Swing Line Loans.

        (c)     If prior to the time a Revolving Credit Loan would have
otherwise been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower,
or if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
2.7(b), each Revolving Credit Lender shall, on the date such Revolving Credit
Loan was to have been made pursuant to the notice referred to in Section 2.7(b)
(the “Refunding Date”), purchase for cash an undivided participating interest in
the then outstanding Swing Line Loans by paying to the Swing Line Lender an
amount (the “Swing Line Participation Amount”) equal to (i) such Revolving
Credit Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.

30

--------------------------------------------------------------------------------

        (d)     Whenever, at any time after the Swing Line Lender has received
from any Revolving Credit Lender such Lender’s Swing Line Participation Amount,
the Swing Line Lender receives any payment on account of the Swing Line Loans,
the Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s prorata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swing Line Loans then
due); provided that in the event that such payment received by the Swing Line
Lender is required to be returned, such Revolving Credit Lender will return to
the Swing Line Lender any portion thereof previously distributed to it by the
Swing Line Lender.

        (e)     Each Revolving Credit Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender or the Borrower may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Credit Lender; or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.

    2.8        Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or the Swing Line Lender and to the
Administrative Agent for the account of the appropriate Tranche B Term Loan
Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8), (ii) the then unpaid principal amount of each
Swing Line Loan of such Swing Line Lender on the Revolving Credit Termination
Date (or on any earlier date on which the Loans become due and payable pursuant
to Section 8) and (iii) the principal amount of each Tranche B Term Loan of such
Tranche B Term Loan Lender in installments according to the amortization
schedule set forth in Section 2.3 (or on such earlier date on which the Loans
become due and payable pursuant to Section 8). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in Section 2.15.

        (b)     Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

31

--------------------------------------------------------------------------------

        (c)     The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

        (d)     The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be primafacie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

        (e)     The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Tranche B Term Loans,
Revolving Credit Loans or Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit F-1, F-2 or F-3, respectively (a “Term
Note”, “Revolving Credit Note” or “Swing Line Note”, respectively), with
appropriate insertions as to date and principal amount; provided that delivery
of Notes shall not be a condition precedent to the occurrence of the Closing
Date or the making of the Loans on the Closing Date and the obligations of the
Borrower in respect of each Loan shall be enforceable in accordance with the
provisions of the Loan Documents whether or not evidenced by any Note.

    2.9        Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.

        (b)     The Borrower agrees to pay to each of the Arrangers the fees in
the amounts and on the dates agreed to in the Fee Letter.

        (c)     The Borrower agrees to pay to the Agents the fees in the amounts
and on the dates agreed to in the Fee Letter.

    2.10        Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.

32

--------------------------------------------------------------------------------

    2.11        Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Tranche B Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided
that (i) if a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and (ii) same day notice is required for the
prepayment of Swing Line Loans.

        (b)     Upon receipt of any notice pursuant to clause (a) above, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Tranche B
Term Loans and Revolving Credit Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof. Partial prepayments of Swing Line
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

        (c)     Any reduction of the Revolving Credit Commitments shall be
accompanied by prepayment of the Revolving Credit Loans and/or Swing Line Loans
to the extent, if any, that the Total Revolving Extensions of Credit exceed the
amount of the Total Revolving Credit Commitments as so reduced, provided that if
the aggregate principal amount of Revolving Credit Loans and Swing Line Loans
then outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Secured Parties on terms and conditions satisfactory to
the Administrative Agent.

    2.12        Mandatory Prepayments . (a) Unless the Required Prepayment
Lenders shall otherwise agree, if any Capital Stock shall be issued, or
Indebtedness incurred, by the Borrower or any of its Subsidiaries (excluding any
Indebtedness incurred in accordance with Section 7.2), then on the date of such
issuance or incurrence, the Tranche B Term Loans shall be prepaid by an amount
equal to (i) in the case of Capital Stock issuance (other than as a result of
exercise of stock options pursuant to the Company’s stock option plans and
severance plans), 50% of the Net Cash Proceeds of such issuance or (ii) in the
case of Indebtedness incurrence, 100% of the Net Cash Proceed of such
incurrence, as the case may be, as set forth in Section 2.12(d). The provisions
of this Section do not constitute a consent to the issuance of any equity
securities by any entity whose equity securities are pledged pursuant to the
Guarantee and Collateral Agreement, or a consent to the incurrence of any
Indebtedness by the Borrower or any of its Subsidiaries.

33

--------------------------------------------------------------------------------

        (b)     Unless the Required Prepayment Lenders shall otherwise agree, if
on any date the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale, Purchase Price Refund or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof, on the date
of receipt by the Borrower of such Net Cash Proceeds, the Tranche B Term Loans
shall be prepaid by an amount equal to the amount of such Net Cash Proceeds, as
set forth in Section 2.12(d); provided that, notwithstanding the foregoing, on
each Reinvestment Prepayment Date the Tranche B Term Loans shall be prepaid by
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event, as set forth in Section 2.12(d). The provisions of
this Section do not constitute a consent to the consummation of any Disposition
not permitted by Section 7.5.

        (c)     Unless the Required Prepayment Lenders shall otherwise agree,
if, for any fiscal year of the Borrower commencing with the fiscal year ending
December 31, 2007, there shall be Excess Cash Flow, then, on the relevant Excess
Cash Flow Application Date, the Tranche B Term Loans shall be prepaid by an
amount equal to the ECF Percentage of such Excess Cash Flow, as set forth in
Section 2.12(d). Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in Section
6.2(a), for the fiscal year with respect to which such prepayment is made, are
required to be delivered to the Lenders and (ii) the date such financial
statements are actually delivered.

        (d)     Amounts to be applied in connection with prepayments made
pursuant to this Section 2.12 shall be applied to the prepayment of the Tranche
B Term Loans.

    2.13        Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

34

--------------------------------------------------------------------------------

        (b)     The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such (i)
when any Event of Default has occurred and is continuing and the Administrative
Agent has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is one month prior to the final scheduled termination
or maturity date of such Facility, and provided, further, that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall be converted automatically to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

    2.14        Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

    2.15        Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

        (b)     Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

        (c)     (i)     If all or a portion of the principal amount of any Loan
or Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans under the Revolving Credit
Facility plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non payment until such amount
is paid in full (after as well as before judgment).

35

--------------------------------------------------------------------------------

        (d)     Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

    2.16        Computation of Interest and Fees. (a) Interest, fees,
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

        (b)     Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).

    2.17        Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:

        (a)     the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

        (b)     the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

36

--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

    2.18        Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee or Letter of Credit fee, and any reduction of the Commitments
of the Lenders, shall be made prorataaccording to the respective Tranche B Term
Loan Percentages or Revolving Credit Percentages, as the case may be, of the
relevant Lenders. Each payment (other than prepayments) in respect of principal
or interest in respect of the Tranche B Term Loans and each payment in respect
of fees or expenses payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders prorata according to the respective amounts
then due and owing to the Lenders.

        (b)     Each payment (including each prepayment) of the Tranche B Term
Loans outstanding shall be allocated among the Tranche B Term Loan Lenders
holding Tranche B Term Loans prorata based on the principal amount of the
Tranche B Term Loans held by such Tranche B Term Loan Lenders and shall (i) in
the case of optional prepayment pursuant to Section 2.11 shall be applied to the
remaining outstanding principal amount of such installments as requested by the
Borrower and (ii) in the case of mandatory prepayment pursuant to Section 2.12
shall be applied, first, to the remaining installments due within the 24 months
immediately following the date of such prepayment in the direct order of
maturity of such installments and, second, prorata based on the remaining
outstanding principal amount of such installments. Amounts prepaid on account of
the Tranche B Term Loans may not be reborrowed.

        (c)     Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Credit Loans shall be made
prorata according to the respective outstanding principal amounts of the
Revolving Credit Loans then held by the Revolving Credit Lenders. Each payment
in respect of Reimbursement Obligations in respect of any Letter of Credit shall
be made to the Issuing Lender that issued such Letters of Credit.

        (d)     The application of any payment of Loans under any Facility
(including optional and mandatory prepayments) shall be made, first, to Base
Rate Loans under such Facility and, second, to Eurodollar Loans under such
Facility. Each payment of the Loans (except in the case of Swing Line Loans and
Revolving Credit Loans that are Base Rate Loans) shall be accompanied by accrued
interest to the date of such payment on the amount paid.

37

--------------------------------------------------------------------------------

        (e)     All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 12:00 noon,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

        (f)     Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

        (g)     Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective prorata shares of a corresponding amount. If such payment is not made
to the Administrative Agent by the Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

38

--------------------------------------------------------------------------------

    2.19        Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

  (i)     shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.20
and changes in the rate of tax on the overall net income of such Lender);


  (ii)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or


  (iii)     shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender on
an after-tax basis for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

        (b)     If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction on an after-tax basis; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.19 for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; and
provided, further, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

39

--------------------------------------------------------------------------------

        (c)     A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

    2.20        Taxes.

        (a)     Except as compelled by law, all payments made by the Borrower or
any Guarantor under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding taxes
imposed on the Administrative Agent, either of the Arrangers, the Syndication
Agent, either of the Documentation Agents, any Transferee, or any Lender as a
result of a present or former connection between the Administrative Agent,
either of the Arrangers, the Syndication Agent, either of the Documentation
Agents, any Transferee, or Lender, or (in the event that the recipient of the
payment is a partnership, trust, estate, or any other person that is treated for
purposes of such tax as not being the person to whom the payment is
attributable) a member, beneficiary, or fiduciary of such recipient, or any
other person to whom the payment is so attributable, as applicable, and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such recipient’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or any Other Taxes are required to be withheld from any amounts payable
under this Agreement or any other Loan Document, the amounts so payable to such
Agent or such Lender shall be increased to the extent necessary to yield to the
recipient (after payment of all Non-Excluded Taxes and Other Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided that the Borrower or any Guarantor shall
not be required to increase any such amounts by reason of any Non-Excluded Taxes
(i) that are attributable to the failure of a Lender or Transferee to comply
with the requirements of paragraph (d) or (e) of this Section or (ii) that are
United States withholding taxes that would have been imposed if amounts had been
payable under this Agreement or any other Loan Document to a Lender or
Transferee at the time such Lender or Transferee becomes a party to this
Agreement or such other Loan Document, except to the extent that such Lender’s
or Transferee’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph (a).

40

--------------------------------------------------------------------------------

        (b)     In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)     Whenever any Non-Excluded Taxes or Other Taxes are payable by
the Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify each Arranger, the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

        (d)     Each Lender (or Transferee) that is not a U.S. Person (a “Non
U.S. Lender”) shall deliver to the Borrower and the Administrative Agent (or, in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of (i) Form W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business) or any successor form, (ii) Form W-8BEN (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) or any successor form, (iii) in the case of a Non-U.S. Lender claiming
exemption under Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form, together with a certification that the Non-U.S. Lender is
not a bank described in section 881(c)(3)(A) of the Code, (iv) in the case of a
Non-U.S. Lender not acting for its own account with respect to any portion of
any sums paid to such Non-U.S. Lender (for example, in the case of a typical
participation), with respect to U.S. withholding tax applicable to such Non-U.S.
Lender, a Form W-8IMY and any withholding statements and other supplementary
documentation required under applicable U.S. Treasury Regulations or (v) any
other applicable form, certificate or document prescribed by the IRS certifying
as to such Non-U.S. Lender’s entitlement to such exemption from U.S. withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender under the Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender that
delivers a form pursuant to this paragraph on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) shall, upon the
obsolescence or invalidity of such form, not be required to deliver a
replacement form pursuant to this paragraph, if such Non-U.S. Lender is not
legally able to deliver such replacement form; provided that if the inability to
deliver such form is attributable to any reason other than a change in a law,
treaty, rule, or regulation, then the Borrower shall not be required to pay any
additional amounts to the Non-U.S. Lender under paragraph (a) of this Section.

41

--------------------------------------------------------------------------------

        (e)     A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
or any Guarantor is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower or Guarantor (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law and reasonably requested by the Borrower or
Guarantor, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender.

    2.21        Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over(ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

    2.22        Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

42

--------------------------------------------------------------------------------

    2.23        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20(a) or 2.22.

    2.24        Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality
pursuant to Section 2.22 or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20 or to eliminate the illegality referred
to in such notice of illegality given pursuant to Section 2.22, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.21 (as
though Section 2.21 were applicable) if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (providedthat the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) the Borrower shall pay all additional amounts (if any) required pursuant
to Section 2.19 or 2.20, as the case may be, in respect of any period prior to
the date on which such replacement shall be consummated, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

SECTION 3. LETTERS OF CREDIT

43

--------------------------------------------------------------------------------

    3.1        L/C Commitment. (a) Prior to the Closing Date, the Existing
Issuing Lender has issued the Existing Letters of Credit which, from and after
the Closing Date, shall constitute Letter of Credit hereunder. Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Credit Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (the letters of credit issued on and after the Closing
Date pursuant to this Section 3, together with the Existing Letters of Credit,
collectively, the “Letters of Credit”) for the account of the Borrower on any
Business Day during the Revolving Credit Commitment Period in such form as may
be approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Credit Commitments would
be less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

        (b)     No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

    3.2        Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, with a copy to the Administrative Agent, at
its address for notices specified herein an Application therefor, completed to
the satisfaction of such Issuing Lender, and such other certificates, documents
and other papers and information as such Issuing Lender may request. Upon
receipt of any Application, an Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower and the
Administrative Agent. Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the amount thereof).

    3.3        Fees and Other Charges. (a) The Borrower will pay a fee on the
aggregate face amount of all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurodollar Loans
under the Revolving Credit Facility, shared ratably among the Revolving Credit
Lenders in accordance with their respective Revolving Credit Percentages and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of 1/4 of 1%
per annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit.

44

--------------------------------------------------------------------------------

        (b)     In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

    3.4        L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender, regardless of the occurrence or continuance of a Default
or Event of Default or the failure to satisfy any of the other conditions
specified in Section 5, upon demand at the Administrative Agent’s address for
notices specified herein (and thereafter, the Administrative Agent shall
promptly pay to the Issuing Lender) an amount equal to such L/C Participant’s
Revolving Credit Percentage of the amount of such draft, or any part thereof,
that is not so reimbursed.

        (b)     If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, the Issuing Lender shall so notify the Administrative Agent, who shall
promptly notify the L/C Participants and each such L/C Participant shall pay to
the Administrative Agent, for the account of the Issuing Lender on demand (and
thereafter the Administrative Agent shall promptly pay to the Issuing Lender) an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent, for the
account of such Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, the Administrative Agent, on behalf of
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of the Administrative Agent on behalf of such Issuing
Lender submitted to any L/C Participant with respect to any such amounts owing
under this Section shall be conclusive in the absence of manifest error.

45

--------------------------------------------------------------------------------

        (c)     Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any
L/C Participant’s prorata share of such payment in accordance with Section
3.4(a), such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter, the
Administrative Agent will promptly distribute to such L/C Participant) its
prorata share thereof; provided, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to the Administrative Agent for the
account of such Issuing Lender the portion thereof previously distributed by
such Issuing Lender to it.

    3.5        Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.15(b) and (ii)
thereafter, Section 2.15(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.5 of Base Rate Loans (or, at the option of
the Administrative Agent and the Swing Line Lender in their sole discretion, a
borrowing pursuant to Section 2.7 of Swing Line Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans (or, if applicable, Swing
Line Loans) could be made, pursuant to Section 2.5 (or, if applicable, Section
2.7), if the Administrative Agent had received a notice of such borrowing at the
time the Administrative Agent receives notice from the relevant Issuing Lender
of such drawing under such Letter of Credit.

    3.6        Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or has had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions judicially
determined to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
UCC, shall be binding on the Borrower and shall not result in any liability of
such Issuing Lender to the Borrower.

46

--------------------------------------------------------------------------------

    3.7        Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Administrative Agent and Borrower of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

    3.8        Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

        To induce the Arrangers, the Administrative Agent and the Lenders to
enter into this Agreement and to make the Loans and any extensions of credit and
issue or participate in the Letters of Credit, the Borrower hereby represents
and warrants to each Arranger, the Administrative Agent and each Lender that:

    4.1        Financial Condition. (a) The unaudited proforma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at March 31,
2006 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be
made, the Senior Notes to be issued and the Equity Financing to be consummated
on the Closing Date and the use of proceeds thereof and (ii) the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheet has
been prepared based on the best information available to the Borrower as of the
date of delivery thereof, and presents fairly on a proforma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at March
31, 2006, assuming that the events specified in the preceding sentence had
actually occurred at such date.

47

--------------------------------------------------------------------------------

        (b)     The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2005, December 31, 2004 and
December 31, 2003, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, present fairly the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at March 31, 2006, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the three-month period then
ended (subject to normal year end audit adjustments), and shall have been
reviewed by the aforementioned firm of accountants as provided in Statement of
Auditing Standards No. 100. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The Borrower and its
Subsidiaries do not have any material obligation, material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long term
leases or unusual forward or long term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2005 to and
including the date hereof there has been no Disposition by the Borrower or any
of its Subsidiaries of any material part of the Borrower’s or any of its
Subsidiaries’ business or Property.

    4.2        No Change. Since December 31, 2005 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

    4.3        Corporate Existence; Compliance with Law. Each of the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification, unless failure to so qualify could not reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

48

--------------------------------------------------------------------------------

    4.4        Corporate Power; Authorization; Enforceable Obligations. The
Borrower has the corporate power and authority, and the legal right to borrow
hereunder. Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

    4.5        No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

    4.6        No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties, operations or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

    4.7        No Default. Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

    4.8        Ownership of Property; Liens. Each of the Borrower and each of
its Subsidiaries is the sole owner of, legally and beneficially, and has good
marketable and insurable title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid lease of, all its other
Property, and none of such Property is subject to any claims, liabilities,
obligations, charges or restrictions of any kind, nature or description or to
any Lien except for Permitted Liens. None of the Pledged Stock is subject to any
Lien except for Permitted Liens.

49

--------------------------------------------------------------------------------

    4.9        Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted. No material claim has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

    4.10        Taxes. The Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

    4.11        Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

    4.12        Labor Matters. There are no strikes, stoppages or slowdowns or
other labor disputes against the Borrower or any of its Subsidiaries pending or,
to the knowledge of the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from the Borrower or any of its Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

50

--------------------------------------------------------------------------------

    4.13        ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan that
(individually or in the aggregate) has had or could reasonably be expected to
have a Material Adverse Effect, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, except where such
non-compliance (individually or in the aggregate) has not had or could not
reasonably be expected to have a Material Adverse Effect. No termination of a
Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period that (individually or in the aggregate)
has had or could reasonably be expected to have a Material Adverse Effect. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
(individually or in the aggregate) has had or could reasonably be expected to
have a Material Adverse Effect, and a Material Adverse Effect could not
reasonably be expected to result if the Borrower and/or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

    4.14        Investment Company Act; Public Utility Holding Company Act;
Other Regulations. None of the Borrower or any Subsidiary of the Borrower is (a)
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended or (b) a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company”of a “holding company,” as each such term is defined and used in the
Public Utility Holding Company Act of 1935, as amended, or, as the case may be,
the Public Utility Holding Company Act of 2005, enacted as part of the Energy
Policy Act of 2005, Pub. L. No. 109-58 as codified at §§ 1261 et seq., and the
regulations adopted thereunder, as amended. No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
which limits its ability to incur Indebtedness.

    4.15        Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15(a)
constitute all the Subsidiaries of the Borrower as of the Closing Date. Schedule
4.15(a) sets forth as of the Closing Date, the exact legal name (as reflected on
the certificate of incorporation (or formation) and jurisdiction of
incorporation (or formation) of each Subsidiary of the Borrower and, as to each
Subsidiary, the percentage and number of each class of Capital Stock owned by
each Loan Party and its Subsidiaries.

        (b)     Other than as set forth on Schedule 4.15(b), there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary.

    4.16        Use of Proceeds. The proceeds of the Tranche B Term Loans shall
be used to (i) refinance all Indebtedness outstanding under the Existing Credit
Facility, (ii) repurchase or redeem the outstanding Existing Notes, (iii) redeem
the outstanding Preferred Stock and (iv) pay related fees and expenses incurred
in connection with this Agreement and the transaction contemplated hereby. The
proceeds of the Revolving Credit Loans and the Swing Line Loans, and the Letters
of Credit, shall be used for general corporate purposes.

51

--------------------------------------------------------------------------------

    4.17        Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

        (a)     The Borrower and its Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv)
reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.

        (b)     Materials of Environmental Concern are not present at, on,
under, in, or about any real property now or formerly owned, leased or operated
by the Borrower or any of its Subsidiaries, or at any other location (including
any location to which Materials of Environmental Concern have been sent for
re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (i) give rise to liability of the Borrower or any of
its Subsidiaries under any applicable Environmental Law or otherwise result in
costs to the Borrower or any of its Subsidiaries, or (ii) interfere with the
Borrower’s or any of its Subsidiaries’ continued operations, or (iii) impair the
fair saleable value of any real property owned or leased by the Borrower or any
of its Subsidiaries.

        (c)     There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Subsidiaries is, or to
the knowledge of the Borrower or any of its Subsidiaries will be, named as a
party that is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened.

        (d)     Neither the Borrower nor any of its Subsidiaries has received
any written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.

52

--------------------------------------------------------------------------------

        (e)     Neither the Borrower nor any of its Subsidiaries has entered
into or agreed to any consent decree, order, or settlement or other agreement,
or is subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum for dispute resolution,
relating to compliance with or liability under any Environmental Law.

        (f)     Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.

    4.18        Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Administrative Agent, the Arrangers or the Lenders or any of them, by or
on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and proforma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and statements furnished to the Arrangers, the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

    4.19        Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid, binding and enforceable security interest
in the Collateral described therein and proceeds and products thereof. In the
case of the Pledged Stock (as defined and) described in the Guarantee and
Collateral Agreement, when any stock certificates representing such Pledged
Stock are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements in appropriate form are filed in the offices specified on Schedule
4.19(a)-1 (which financing statements have been delivered to (and may be filed
by the Administrative Agent) at any time and such other filings as are specified
on Schedule 3 to the Guarantee and Collateral Agreement have been completed (all
of which filings may be filed by the Administrative Agent) at any time, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except Permitted Liens).
Schedule 4.19(a)-2 lists each UCC Financing Statement that (i) names any Loan
Party as debtor and (ii) will remain on file after the Closing Date. Schedule
4.19(a)-3 lists each UCC Financing Statement that (i) names any Loan Party as
debtor and (ii) will be terminated on or prior to the Closing Date; and on or
prior to the Closing Date, the Borrower will have delivered to the
Administrative Agent, or caused to be filed, duly completed UCC termination
statements in respect of each UCC Financing Statement listed in Schedule
4.19(a)-3.

53

--------------------------------------------------------------------------------

        (b)     Each of the Mortgages, if any, is effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof; and when the Mortgages are filed in the recording office
designated by the Borrower, each Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties described therein and the proceeds thereof,
as security for the Obligations (as defined in the relevant Mortgage), in each
case prior and superior in right to any other Person (other than Persons holding
Liens or other encumbrances or rights permitted by the relevant Mortgage).

    4.20        Solvency. The Borrower is, and the Loan Parties on a
consolidated basis are, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.

    4.21        Licenses; Permits; Approvals; Franchises. Each of the Borrower
and its Subsidiaries has (i) all licenses, consents, certificates, permits,
authorizations, approvals, franchises, registrations, certificates of need,
accreditations, and other rights from, and has made all declarations and filings
with, all applicable Governmental Authorities and accrediting organizations
(each, a “Health Care Permit”) material to its business, and (ii) not received
notice and has no knowledge that any Governmental Authority or accreditation
organization is considering limiting, suspending, terminating, or revoking any
such Health Care Permit which in each case (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. All such Health
Care Permits are valid and in full force and effect, except as could not
reasonably be expected to have a Material Adverse Effect, and the Borrower and
each of its Subsidiaries is in material compliance with the terms and conditions
of all such Health Care Permits and with the rules and regulations of the
Governmental Authorities and accrediting organizations having jurisdiction with
respect to such Health Care Permits.

    4.22        Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

54

--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

    5.1        Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

        (a)    Loan Documents. The Administrative Agent shall have received (i)
this Agreement, executed and delivered by a duly authorized officer of the
Borrower, (ii) the Guarantee and Collateral Agreement, executed and delivered by
a duly authorized officer of the Borrower and each Subsidiary Guarantor, (iii) a
Mortgage covering each of the Mortgaged Properties, executed and delivered by a
duly authorized officer of each party thereto and (iv) a Lender Addendum
executed and delivered by each Lender and accepted by the Borrower.

        (b)    Related Transactions. The following transactions shall have been
consummated, in each case on terms and conditions reasonably satisfactory to the
Lenders:

  (i) the Borrower shall have received at least $50,000,000 in gross cash
proceeds from the Equity Financing and the terms and conditions of the Equity
Financing Documentation shall be reasonably satisfactory to each Arranger; and


  (ii) the Borrower shall have received at least $175,000,000 in gross cash
proceeds from the issuance of the Senior Notes and the terms and conditions of
the Senior Notes shall be reasonably satisfactory to each Arranger.


        (c)    Pro Forma Balance Sheet; Financial Statements. The Lenders shall
have received (i) the Pro Forma Balance Sheet, (ii) audited consolidated
financial statements of the Borrower and its consolidated Subsidiaries described
in Section 4.1(b) and (iii) unaudited interim consolidated financial statements
of the Borrower and its consolidated Subsidiaries for each fiscal month and
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available; and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries, as reflected in the financial statements or projections contained
in the Confidential Information Memorandum.

        (d)    Approvals. All governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the continuing
operations of the Borrower and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

55

--------------------------------------------------------------------------------

        (e)    Related Agreements. The Administrative Agent shall have received
(in a form reasonably satisfactory to the Administrative Agent), true and
correct copies, certified as to authenticity by the Borrower, of (i) the Senior
Note Indenture, (ii) the Equity Financing Documentation and (iii) such other
documents or instruments as may be reasonably requested by the Administrative
Agent, including a copy of any debt instrument, security agreement or other
material contract to which the Loan Parties may be a party.

        (f)    Termination of Existing Credit Facility; Repurchase of Existing
Notes; Redemption of Preferred Stock. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that:

  (i) the Existing Credit Facility shall be simultaneously terminated, all
amounts thereunder shall be simultaneously paid in full and arrangements
satisfactory to the Administrative Agent shall have been made for the
termination of Liens and security interests granted in connection therewith;


  (ii) (A) all Existing Notes shall be simultaneously repurchased or redeemed
and all amounts thereunder shall be simultaneously paid in full or (B) an
irrevocable notice shall simultaneously be given to the Trustee under each of
the 1999 Indenture and the 2002 Indenture with respect to the redemption of the
outstanding Existing Notes; and


  (iii) irrevocable notice shall simultaneously be given with respect to the
redemption of all outstanding Preferred Stock.


        (g)    Fees. The Lenders, each Arranger and the Administrative Agent
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Closing Date.
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

        (h)    Solvency Certificate. The Lenders shall have received a
reasonably satisfactory solvency certificate certified by the chief financial
officer of the Borrower which shall document the solvency of the Borrower and
its Subsidiaries considered as a whole after giving effect to the transactions
contemplated hereby.

56

--------------------------------------------------------------------------------

        (i)    Budget. The Lenders shall have received a budget for the Borrower
and its Subsidiaries for fiscal years 2006 through and including 2013.

        (j)    Lien Searches. The Administrative Agent shall have received the
results of a recent lien and litigation search in each of the jurisdictions in
which Uniform Commercial Code financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties, and such search shall reveal no Liens on any of the
assets of the Loan Party, except for Permitted Liens.

        (k)    Closing Certificate. The Administrative Agent shall have received
a certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

        (l)    Other Certifications. The Administrative Agent shall have
received the following:

            (i)     a copy of the charter of each Loan Party and each amendment
thereto, certified (as of a date reasonably near the date of the initial
extension of credit) as being a true and correct copy thereof by the Secretary
of State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized;

            (ii)     a copy of a certificate of the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which each Loan Party
is organized, dated reasonably near the date of the initial extension of credit,
listing the charter of such Loan Party and each amendment thereto on file in
such office and certifying that (A) such amendments are the only amendments to
such Loan Party’s charter on file in such office, (B) such Loan Party has paid
all franchise taxes to the date of such certificate and (C) such Loan Party is
duly organized and in good standing under the laws of such jurisdiction; and

            (iii)     an electronic confirmation from the Secretary of State or
other applicable Governmental Authority of each jurisdiction in which each such
Loan Party is organized certifying that such Loan Party is duly organized and in
good standing under the laws of such jurisdiction on the date of the initial
extension of credit, prepared by, or on behalf of, a filing service acceptable
to the Administrative Agent.

        (m)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

  (i) the legal opinion of Foley & Lardner LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E; and


57

--------------------------------------------------------------------------------

  (ii) to the extent consented to by the relevant counsel, each legal opinion,
if any, delivered in connection with the Equity Financing, accompanied by a
reliance letter in favor of the Lenders.


Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

        (n)    Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes. The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) an Acknowledgment and Consent, substantially in the form of Annex
II to the Guarantee and Collateral Agreement, duly executed by any issuer of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement that is
not itself a party to the Guarantee and Collateral Agreement and (iii) each
promissory note pledged pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

        (o)    Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall have been filed, registered
or recorded or shall have been delivered to the Administrative Agent be in
proper form for filing, registration or recordation.

        (p)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

        (q)    Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and Anti-Money Laundering rules and
regulations, including without limitation, the USA Patriot Act.

        (r)    Credit Ratings. The Borrower shall have received credit ratings
from Moody’s and S&P in respect of the Senior Notes and the Facilities, which
ratings shall remain in effect on the Closing Date.

        (s)    Miscellaneous. The Administrative Agent shall have received such
other documents, agreements, certificates and information as it shall reasonably
request.

58

--------------------------------------------------------------------------------

        Each Lender, by delivering its signature page to this Agreement or a
Lender Addendum and funding a Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders, as applicable on the Closing Date.

    5.2        Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

        (a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (to the extent not otherwise qualified
by materiality) on and as of such date as if made on and as of such date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

        (b)    No Default. No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

        Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

        The Borrower hereby jointly and severally agree that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or any Agent hereunder, The Borrower
shall and shall cause each of its Subsidiaries to:

    6.1        Repurchase of Existing Notes; Redemption of Preferred Stock.
Within 45 days after the Closing Date (a) the Borrower shall pay in full all
amounts outstanding under the Existing Notes and arrangements satisfactory to
the Administrative Agent shall have been made for the termination of the
guarantees and the release of the guarantors thereunder and (b) all outstanding
Preferred Stock shall be redeemed and all amounts thereunder shall be paid in
full.

    6.2        Financial Statements. Furnish to each Agent and each Lender:

        (a)     as soon as available, but in any event within 75 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
as of the end of and for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing;

59

--------------------------------------------------------------------------------

        (b)     as soon as available, but in any event not later than 40 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

        (c)     as soon as available, but in any event not later than 40 days
after the end of each month occurring during each fiscal year of the Borrower
(other than the first, third, sixth, ninth and twelfth such month), and with
respect to the first such month, not later than 60 days after the end of such
month, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such month and the related unaudited consolidated
statements of income and of cash flows for such month and the portion of the
fiscal year through the end of such month, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
in the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

    6.3        Certificates; Other Information. Furnish to each Agent and each
Lender, or, in the case of clause (h), to the relevant Lender:

        (a)     concurrently with the delivery of the financial statements
referred to in Section 6.2(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

        (b)     concurrently with the delivery of any financial statements
pursuant to Section 6.2, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be, (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Closing Date) and (z) any UCC financing
statements or other filings or actions specified in such Compliance Certificate
as being required to be delivered or taken therewith;

60

--------------------------------------------------------------------------------

        (c)     as soon as available, and in any event no later than 60 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the then current fiscal year (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

        (d)     within 40 days after the end of each fiscal quarter of the
Borrower, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

        (e)     no later than 10 Business Days or such lesser period of time as
the Administrative Agent may agree prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture or the governing
documents of the Borrower;

        (f)     within five days after the same are sent, copies of all
financial statements and reports that the Borrower or any of its Subsidiaries
sends to the holders of any class of its debt securities or public equity
securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower or any of its Subsidiaries
may make to, or file with, the SEC;

        (g)     as soon as possible and in any event within 10 days of obtaining
knowledge thereof: (i) any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, could
reasonably be expected to result in the payment by the Borrower and its
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, the Borrower; and

61

--------------------------------------------------------------------------------

        (h)     promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

    6.4        Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.

    6.5        Conduct of Business and Maintenance of Existence, etc.. (a) (i)
Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, Permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

    6.6        Maintenance of Property; Insurance. (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

    6.7        Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

    6.8        Notices. Promptly give notice to the Administrative Agent and
each Lender of:

        (a)     the occurrence of any Default or Event of Default;

62

--------------------------------------------------------------------------------

        (b)     any (i) default or event of default (or alleged default) under
any Contractual Obligation of the Borrower or any of its Subsidiaries or (ii)
litigation, investigation or proceeding which may exist at any time between the
Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

        (c)     any litigation or proceeding affecting the Borrower or any of
its Subsidiaries in which the amount involved is $10,000,000 or more and not
covered by insurance or in which injunctive or similar relief is sought;

        (d)     the following events, as soon as possible and in any event
within 30 days after the Borrower knows or has reason to know thereof, in each
case if such event (individually or in the aggregate together with all such
other events) could reasonably be expected to result in a Material Adverse
Effect: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure by the Borrower or its Subsidiaries to make any required contribution to
a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

        (e)     any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

    6.9        Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, the loss or violation of which (individually or
in the aggregate) could reasonably be expected to have a Material Adverse
Effect.

        (b)     Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, in each case, unless the failure to do so (individually or in the
aggregate) could not reasonably be expected to have a Material Adverse Effect.

63

--------------------------------------------------------------------------------

    6.10        Additional Collateral, etc. (a) With respect to (i) any material
Intellectual Property and (ii) any other Properties with an aggregate book value
or fair market value of $1,000,000 or more acquired after the Closing Date by
the Borrower or any of its Subsidiaries (other than (w) vehicles, (x) any
Property described in paragraph (b) or paragraph (c) of this Section, (y) any
Property subject to a Lien expressly permitted by Section 7.3(g) and (z)
Property acquired by an Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such Property, including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.

        (b)     With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than any such
real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)), promptly (i) execute and deliver a first
priority Mortgage in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance reasonably acceptable to the Administrative Agent, covering such real
property and improvements in an amount at least equal to the purchase price of
such real property and improvements (or such other amount as shall be reasonably
specified by the Administrative Agent) as well as a current ALTA or comparable
survey thereof reasonably acceptable to the Administrative Agent, together with
a surveyor’s certification in favor of the Administrative Agent, the Secured
Parties and their respective successors and assigns and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

        (c)     With respect to any new Subsidiary (other than an Excluded
Foreign Subsidiary) created or acquired after the Closing Date (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

64

--------------------------------------------------------------------------------

        (d)     With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than any Excluded Foreign Subsidiaries), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by Borrower or any of its
Subsidiaries (other than any Excluded Foreign Subsidiaries), (provided that in
no event shall more than 65% of the total outstanding Capital Stock of any such
new Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

    6.11        Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. After the occurrence of any Default or Event of
Default, upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

65

--------------------------------------------------------------------------------

    6.12        Post-Closing Covenants. The Borrower shall, and shall cause each
of its Subsidiaries to, comply with the terms and conditions set forth on
Schedule 6.12.

SECTION 7. NEGATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or any Agent hereunder, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

    7.1        Financial Condition Covenants.

        (a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with the last day of any fiscal quarter set forth below to
exceed the ratio set forth below opposite the last day of such fiscal quarter:

Fiscal Quarter Consolidated
Leverage Ratio
FQ3 2006 6.25:1.00 FQ4 2006 6.25:1.00 FQ1 2007 6.25:1.00 FQ2 2007 6.00:1.00 FQ3
2007 6.00:1.00 FQ4 2007 5.50:1.00 FQ1 2008 5.50:1.00 FQ2 2008 5.50:1.00 FQ3 2008
5.25:1.00 FQ4 2008 5.00:1.00 FQ1 2009 5.00:1.00 FQ2 2009 5.00:1.00 FQ3 2009
4.75:1.00 FQ4 2009 4.50:1:00 FQ1 2010 4.50:1.00 FQ2 2010 4.50:1.00 FQ3 2010
4.25:1.00 FQ4 2010 4.00:1.00 FQ1 2011 4.00:1.00 FQ2 2011 4.00:1.00 FQ3 2011
4.00:1.00 FQ4 2011 4.00:1.00 FQ1 2012 4.00:1.00 FQ2 2012 4.00:1.00 FQ3 2012
4.00:1.00 FQ4 2012 4.00:1.00 FQ1 2013 4.00:1.00 FQ1 2013 4.00:1.00

66

--------------------------------------------------------------------------------

        (b)    Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with the last day of any fiscal quarter set forth below to
be less than the ratio set forth below opposite such fiscal quarter; provided
that if on such date the number of fiscal quarters which have started and ended
subsequent to the Closing Date is less than four, Consolidated Interest Expense
of the Borrower and its Subsidiaries used for determining such ratio shall be
Annualized based on the number of fiscal quarters which have then ended
subsequent to the Closing Date:

Fiscal Quarter Consolidated
Interest Coverage Ratio
FQ3 2006 1.65:1.00 FQ4 2006 1.65:1.00 FQ1 2007 1.65:1.00 FQ2 2007 1.75:1.00 FQ3
2007 1.75:1.00 FQ4 2007 1.75:1.00 FQ1 2008 2.00:1.00 FQ2 2008 2.00:1.00 FQ3 2008
2.00:1.00 FQ4 2008 2.00:1.00 FQ1 2009 2.25:1.00 FQ2 2009 2.25:1.00 FQ3 2009
2.25:1.00 FQ4 2009 2.25:1.00 FQ1 2010 2.50:1.00 FQ2 2010 2.50:1.00 FQ3 2010
2.50:1.00 FQ4 2010 2.50:1.00 FQ1 2011 2.50:1.00 FQ2 2011 2.50:1.00 FQ3 2011
2.50:1.00 FQ4 2011 2.50:1.00 FQ1 2012 2.50:1.00 FQ2 2012 2.50:1.00 FQ3 2012
2.50:1.00 FQ4 2012 2.50:1.00 FQ1 2013 2.50:1.00 FQ2 2013 2.50:1.00

67

--------------------------------------------------------------------------------

    7.2        Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

        (a)     Indebtedness of any Loan Party pursuant to any Loan Document;

        (b)     Indebtedness of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;

        (c)     Indebtedness (including Capital Lease Obligations) secured by
Liens permitted by Section 7.3(g) in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding;

        (d)     Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and, other than with respect to the Existing Notes, any
refinancings, refundings, renewals or extensions thereof (without any increase
in the principal amount thereof or any shortening of the maturity of any
principal amount thereof);

        (e)     Guarantee Obligations made in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of the Borrower or any
Wholly Owned Subsidiary Guarantor;

        (f)     (i) Indebtedness of the Borrower in respect of the Senior Notes
in an aggregate principal amount not to exceed $175,000,000 and any
refinancings, refundings, renewals or extensions thereof (without any increase
in the principal amount thereof or any shortening of the maturity of any
principal amount thereof), and (ii) Guarantee Obligations of any Subsidiary
Guarantor in respect of such Indebtedness;

        (g)     Indebtedness constituting Permitted Earn-Out Obligations and
Permitted Seller Notes to the extent incurred by the Borrower in connection with
any Permitted Acquisition under Section 7.8(g);

        (h)     Indebtedness of the Borrower that is subordinated to the payment
in full of the Obligations on terms satisfactory to the Administrative Agent
(all such Indebtedness permitted to be incurred pursuant to this clause (h)
being “Subordinated Debt”); provided that, in each case (i) such Indebtedness
shall not mature or otherwise have any scheduled principal payment date, in each
case earlier than the date that is six months after the Tranche B Term Loan
Maturity Date, (ii) no Default or Event of Default shall exist on the date of
incurrence of such Indebtedness and (iii) the Borrower shall be in pro forma
compliance, after giving effect to the incurrence of such Indebtedness and any
previously incurred Subordinated Debt, with the covenants set forth in Section
7.1 (calculated using Consolidated EBITDA as of the most recently ended fiscal
quarter for which financial statements are available); provided, further, that
for the purpose of this clause (ii), the Consolidated Leverage Ratio levels
under Section 7.1(a) and the Consolidated Interest Coverage Ratio levels under
Section 7.1(b) shall be more restrictive by a ratio of 0.25:1.00 (for example,
for the purpose of this clause (ii), the Consolidated Leverage Ratio level for
FQ3 2006 shall be deemed to be 6.00:1:00 and the Consolidated Interest Coverage
Ratio level for FQ3 2006 shall be deemed to be 1.90:1:00);

68

--------------------------------------------------------------------------------

        (i)     Indebtedness of the Borrower or any Subsidiary not in excess of
$7,500,000 in the aggregate assumed or acquired in connection with any Permitted
Acquisition under Section 7.8(g); provided that such Indebtedness was not
incurred (i) to provide all or a portion of the funds utilized to consummate the
transaction or series of related transactions constituting such Permitted
Acquisition or (ii) otherwise in connection with, or in contemplation of, such
Permitted Acquisition);

        (j)     Indebtedness with respect of Existing Seller Notes and Existing
Earn-Out Obligations;

        (k)     Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, in each case, so long as such Indebtedness is
extinguished within 5 Business Days of the incurrence thereof;

        (l)     Indebtedness of any Excluded Foreign Subsidiary under lines of
credit and overdraft facilities extended by any Person to such Excluded Foreign
Subsidiary, provided, that, in each case, the proceeds of such Indebtedness are
used for such Excluded Foreign Subsidiary’s working capital and general
corporate purposes and provided, further, that the aggregate principal amount of
all Indebtedness permitted under this clause (l) at any time outstanding shall
not exceed the Dollar Equivalent of $1,000,000;

        (m)     Indebtedness with respect of Existing Notes outstanding prior to
a date that is 45 days after the Closing Date; and

        (n)     additional Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $30,000,000 at any one time outstanding.

    7.3        Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:

        (a)     Liens for taxes, customs, governmental charges or levies
(excluding any such governmental charges or levies relating to Medicare,
Medicaid or similar governmental programs) not yet due or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP;

        (b)     carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings provided that adequate
reserves with respect thereto are maintained on the books of the applicable Loan
Party, in conformity with GAAP;

69

--------------------------------------------------------------------------------

        (c)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

        (d)     deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business, so long as the aggregate amount of deposits
at any one time securing appeal bonds does not exceed $5,000,000;

        (e)     easements, rights-of-way, licenses, sublicenses, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and which do not in any case
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

        (f)     Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

        (g)     Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 7.2(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
simultaneously with or promptly after the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, (iii) the amount of Indebtedness secured
thereby is not increased and (iv) the amount of Indebtedness initially secured
thereby is not less than 80%, nor more than 100% of the purchase price of such
fixed or capital asset;

        (h)     Liens created pursuant to the Security Documents;

        (i)     any interest or title of a lessor or sublessor under any lease
or sublease entered into by the Borrower or any other Subsidiary in the ordinary
course of its business and covering only the assets or real property so leased
or subleased;

        (j)     Liens on the property or assets of a Person which becomes a
Subsidiary of the Borrower after the date hereof securing Indebtedness permitted
by Section 7.2(i); provided, that (i) such Liens existed at the time such Person
became a Subsidiary of the Borrower and were not created in anticipation
thereof, (ii) any such Lien is not expanded to cover any property or assets of
such Person after the time such Person becomes a Subsidiary of the Borrower
(other than after acquired title in or on such property or proceeds of the
existing collateral in accordance with the instrument creating such Lien), and
(iii) the amount of Indebtedness secured thereby is not increased;

70

--------------------------------------------------------------------------------

        (k)     Liens granted by Subsidiaries of the Borrower that are not Loan
Parties in favor of the Borrower or any Subsidiary Guarantor;

        (l)     customary Liens in favor or banking institutions encumbering
deposits (including the right of set-off) held by such banking institutions
incurred in the ordinary course of business;

        (m)     Liens consisting of rights of customers with respect to
inventory which arise from deposits and progress payments made in the ordinary
course of business; and

        (n)     Liens not otherwise permitted by this Section 7.3 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined, in the
case of each such Lien, as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrower and all Subsidiaries) $15,000,000 at
any one time.

    7.4        Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

        (a)     any Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that (i) the Wholly Owned Subsidiary Guarantor shall be the continuing
or surviving corporation or (ii) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.10 in connection therewith);

        (b)     any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor; and

        (c)     any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation.

    7.5        Limitation on Disposition of Property. Dispose of any of its
Property (including receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

        (a)     the Disposition of obsolete or worn out Property or Property no
longer used or useful in the business of the Borrower and its Subsidiaries in
the ordinary course of business;

        (b)     the sale of inventory in the ordinary course of business;

71

--------------------------------------------------------------------------------

        (c)     Dispositions permitted by Section 7.4(b);

        (d)     the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;

        (e)     Dispositions consisting of Investments permitted by Section 7.8;

        (f)     the Disposition of other assets having a fair market value not
to exceed $10,000,000 in the aggregate; and

        (g)     any Recovery Event, provided that the requirements of Section
2.12(b) are complied with in connection therewith.

    7.6        Limitation on Restricted Payments. Declare or pay any dividend
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary, or enter into any derivatives or
other transaction with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating, the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

        (a)     any Subsidiary may make Restricted Payments to the Borrower or
any Wholly Owned Subsidiary Guarantor;

        (b)     the Borrower may make Restricted Payments in the form of common
stock of the Borrower;

        (c)     the Borrower may purchase the Borrower’s common stock or common
stock options from present or former officers, directors or employees of the
Borrower or any Subsidiary upon the death, disability or termination of
employment of such officer, director or employee, provided that the aggregate
amount of payments under this paragraph subsequent to the date hereof (net of
any proceeds received by the Borrower subsequent to the date hereof in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $1,000,000 in any twelve-month period; and

        (d)     any non-Wholly Owned Subsidiary of the Borrower may declare or
pay any dividend on its Capital Stock, so long as the Borrower or its Wholly
Owned Subsidiary, which owns such Capital Stock, receives at least its
proportionate share of such dividends (based on its ratable share of the
ownership interests in such non-Wholly Owned Subsidiary’s Capital Stock, taking
into account the relative preferences, if any, of the various classes of Capital
Stock of such non-Wholly Owned Subsidiary).

        (e)     the Borrower may make additional Restricted Payments (including
the payment of dividends and redemption of Capital Stock) in an aggregate amount
not in excess of $15,000,000 during the term of this Agreement, provided that,
if, after giving pro forma effect to the making of such Restricted Payments, the
Consolidated Leverage Ratio (calculated using Consolidated EBITDA as of the most
recently ended fiscal quarter for which financial statements are available) is
less than 4.5 to 1.0, such amount shall be increased to $25,000,000.

72

--------------------------------------------------------------------------------

    7.7        Limitation on Capital Expenditures. Make or commit to make any
Capital Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $25,000,000 in any
fiscal year of the Borrower; provided, that (i) any such amount referred to
above, if not so expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year and (ii) Capital
Expenditures made pursuant to this clause (a) during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as
provided above and second, in respect of amounts carried over from the prior
fiscal year pursuant to subclause (i) above and (b) Capital Expenditures made
with the proceeds of any Reinvestment Deferred Amount.

    7.8        Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

        (a)     extensions of trade credit in the ordinary course of business;

        (b)     Investments in Cash Equivalents;

        (c)     Investments arising in connection with the incurrence of
Indebtedness permitted by Section 7.2(b) and (e);

        (d)     loans and advances to employees of the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and its Subsidiaries not to exceed $3,000,000 at any one time
outstanding;

        (e)     Investments in assets useful in the Borrower’s or the applicable
Subsidiary’s business made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

        (f)     Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) (i) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Wholly Owned Subsidiary Guarantor and (ii) by any Excluded Foreign Subsidiary in
any other Excluded Foreign Subsidiary;

        (g)     in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower constituting acquisitions of Persons or
ongoing businesses (“Permitted Acquisitions”); provided that:

73

--------------------------------------------------------------------------------

  (i) immediately prior to and after giving affect to any such Permitted
Acquisition, no Default or Event of Default shall exist and be continuing and
the Borrower shall have certified same to the Administrative Agent in writing;


  (ii) if such Permitted Acquisition is structured as a stock acquisition, then
either (A) the Person so acquired becomes a domestic Wholly Owned Subsidiary of
the Borrower or (B) such Person is merged with and into either the Borrower or a
domestic Wholly Owned Subsidiary of the Borrower (with the Borrower or such
domestic Wholly Owned Subsidiary being the surviving corporation in such
merger);


  (iii) all of the provisions of Section 6.10 have been or will be complied with
in respect of such Permitted Acquisition;


  (iv) the only consideration paid in connection with such Permitted Acquisition
shall consist of cash, Permitted Seller Notes, Permitted Earn-Out Obligations or
Capital Stock of the Borrower;


  (v) after giving pro forma effect to the proposed Permitted Acquisition, the
Borrower shall be in compliance with the financial covenants set forth in
Section 7.1 (calculated using Consolidated EBITDA as of the most recently ended
fiscal quarter for which financial statements are available);


  (vi) the aggregate consideration (as described in clause (iv) above) of all
such Permitted Acquisitions does not exceed $40,000,000 in any fiscal year of
the Borrower; provided that any such amount not used for Permitted Acquisition
in any fiscal year for which it is permitted, may be carried over for Permitted
Acquisitions in the next succeeding fiscal year of the Borrower;


  (viii) the aggregate amount of Revolving Credit Commitments less the Revolving
Extensions of Credit (in each case, as of the date on which such proposed
Permitted Acquisition is to be consummated and after giving effect thereto)
together with the Borrower’s then available cash and Cash Equivalents shall be
greater than $15,000,000;


        (h)     Investments in Permitted Joint Ventures consisting of up to (i)
$5,000,000 in cash and Cash Equivalents and (ii) $15,000,000 in assets, property
or securities other than cash or Cash Equivalents; provided that, in the case of
this clause (ii), at the time of such Investment and after giving pro forma
effect thereto the Borrower shall be in compliance with the financial covenants
set forth in Section 7.1 (calculated using Consolidated EBITDA as of the most
recently ended fiscal quarter for which financial statements are available);

74

--------------------------------------------------------------------------------

        (i)     Investments existing on the Closing Date and described on
Schedule 7.8;

        (j)     Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers of the Borrower
or any of its Subsidiaries and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers of the Borrower
or any of its Subsidiaries arising in the ordinary course of business;

        (k)     Investment constituting Hedge Agreements to the extent permitted
by Section 7.16; and

        (l)     in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $15,000,000 during the term of this
Agreement.

    7.9        Limitation on Optional Payments and Modifications of Debt
Instruments, etc. (a)(i) Make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of, or otherwise voluntarily or
optionally defease, any Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, provided that (A) so long as
no Event of Default shall have occurred and be continuing on the date of such
prepayment, repurchase, redemption or other defeasance or would result
therefrom, and (B) after giving pro forma effect to such prepayment, repurchase,
redemption or other defeasance, the Borrower shall be in compliance with the
financial covenants set forth in Section 7.1 (calculated using Consolidated
EBITDA as of the most recently ended fiscal quarter for which financial
statements are available), the Borrower may, (x) prepay, repurchase or redeem
any Seller Notes and (y) on or prior to June 1, 2009 prepay, repurchase or
redeem up to 35% of the aggregate principal amount of the Senior Notes with cash
proceeds of Capital Stock issued by the Borrower, or (ii) enter into any
derivative or other transaction with any Derivatives Counterparty obligating the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of the Senior Notes, (b) amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes (other than any such
amendment, modification, waiver or other change which (i) would extend the
maturity or reduce the amount of any payment of principal thereof, reduce the
rate or extend the date for payment of interest thereon or relax any covenant or
other restriction applicable to the Borrower or any of its Subsidiaries and (ii)
does not involve the payment of a consent fee) or (c) amend its certificate of
incorporation, by-laws or other like governing documents in any manner
determined by the Administrative Agent to be materially adverse to the Lenders.

75

--------------------------------------------------------------------------------

    7.10        Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned Subsidiary
Guarantor), other than (x) loans and advances permitted by Section 7.8(d) or (y)
Restricted Payments permitted by clauses (a) and (c) of Section 7.6, unless such
transaction is (a) not otherwise prohibited under this Agreement, (b) (i)
approved by the Borrower’s board of directors and a notice with respect thereto
has been provided to the Administrative Agent or (ii) in the ordinary course of
business of the Borrower or such Subsidiary, as the case may be, and (c) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

    7.11        Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary.

    7.12        Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

    7.13        Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any guarantor,
its obligations under the Guarantee and Collateral Agreement, other than (a)
this Agreement and the other Loan Documents and (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).

    7.14        Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay or subordinate
any Indebtedness owed to the Borrower or any other Subsidiary, (b) make
Investments in the Borrower or any other Subsidiary or (c) transfer any of its
assets to the Borrower or any other Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) applicable Requirement of Law, (iii) the Senior Note
Indenture, (iv) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any of its Subsidiaries,
(v) customary provisions restricting assignment of any licensing agreement or
other contract entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (vi) restrictions on the transfer of any asset
subject to Lien permitted by Section 7.3 and (vii) any restrictions with respect
to a Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

76

--------------------------------------------------------------------------------

    7.15        Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.

    7.16        Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates or
foreign exchange rates.

SECTION 8. EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing:

        (a)     The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any Loan Party shall fail to pay any other amount payable hereunder or under
any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof or thereof; or

        (b)     Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

        (c)     Any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.1, clause (i) or (ii) of Section 6.5(a)
(with respect to the Borrower only), Section 6.8(a) or Section 7, or in Section
5 of the Guarantee and Collateral Agreement or (ii) an “Event of Default” under
and as defined in any Mortgage shall have occurred and be continuing; or

        (d)     Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the date on
which any Loan Party obtains knowledge of such default, either by the receipt of
notice with respect thereto or otherwise; or

77

--------------------------------------------------------------------------------

        (e)     The Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or

        (f)     The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

        (g)     Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

78

--------------------------------------------------------------------------------

        (h)     One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance) of $10,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

        (i)     Any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 9.8), to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

        (j)     The guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 9.8), to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

        (k)     Any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Majority Revolving Credit Facility Lenders, the Administrative Agent may, or
upon the request of the Majority Revolving Credit Facility Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount in
immediately available funds equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (deposits in such collateral account shall bear
interest for the account of the Borrower and applied to repay the Obligations as
described below), and the Borrower hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a continuing security interest
in all amounts at any time on deposit in such cash collateral account, including
any interest thereon, to secure the undrawn and unexpired amount of such Letters
of Credit and all other Obligations. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

79

--------------------------------------------------------------------------------

SECTION 9. THE ADMINISTRATIVE AGENT; THE AGENTS

    9.1        Authorization and Action . (a) Each Lender and each Issuing
Lender hereby appoints Citicorp as the Administrative Agent hereunder and each
Lender and each Issuing Lender authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender and each Issuing Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Security Documents, to act as agent for the Lenders, the Issuing
Lenders and the other Secured Parties under such Security Documents. Each Lender
and each Issuing Lender appoints LCPI as Syndication Agent and each of GECC and
LaSalle as Documentation Agent, and hereby authorizes each of LCPI, GECC and
LaSalle, each to act in its capacity on behalf of such Lender and such Issuing
Lender in accordance with the terms of this Agreement and the other Loan
Documents.

80

--------------------------------------------------------------------------------

        (b)     As to any matters not expressly provided for by this Agreement
and the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and each Issuing Lender; provided that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to personal liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuing
Lenders with respect to such action or (ii) is contrary to this Agreement or
applicable law. The Administrative Agent agrees to give to each Lender and each
Issuing Lender prompt notice of each notice given to it by any Loan Party
pursuant to the terms of this Agreement or the other Loan Documents.

        (c)     In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Lenders except to the limited extent provided in Section
10.6(d), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuing Lender or holder of any other Obligation. The Administrative
Agent may perform any of its duties under any Loan Document by or through its
agents or employees.

        (d)     In the event that the Citicorp or any of its Affiliates shall be
or become an indenture trustee under the Trust Indenture Act of 1939 (as
amended, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Loan Party, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any Obligation
of such Loan Party hereunder or under any other Loan Document by or on behalf of
Citicorp in its capacity as the Administrative Agent for the benefit of any Loan
Party under any Loan Document (other than Citicorp or an Affiliate of Citicorp)
and which is applied in accordance with the Loan Documents shall be deemed to be
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

        (e)     None of the Arrangers or the Syndication Agent nor either of the
Documentation Agents shall have any obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and incur no liability
hereunder or thereunder in such capacity.

    9.2        Administrative Agent’s Reliance, Etc.. None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent (a)
may treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 10.6, (b) may rely on the Register to the extent set
forth in Section 10.6(d), (c) may consult with legal counsel (including counsel
to the Borrower or any other Loan Party), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (d) makes no warranty or representation to any
Lender or Issuing Lender and shall not be responsible to any Lender or Issuing
Lender for any statements, warranties or representations made by or on behalf of
the Borrower or any of its Subsidiaries in or in connection with this Agreement
or any other Loan Document, (e) shall not have any duty to ascertain or to
inquire either as to the performance or observance of any term, covenant or
condition of this Agreement or any other Loan Document, as to the financial
condition of any Loan Party or as to the existence or possible existence of any
Default or Event of Default, (f) shall not be responsible to any Lender or
Issuing Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

81

--------------------------------------------------------------------------------

    9.3        Posting of Approved Electronic Communications. (a) Each of the
Lenders, the Issuing Lenders and the Borrower agrees, and the Borrower shall
cause each Guarantor to agree, that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lenders and Issuing Lenders by posting such Approved Electronic Communications
on IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

        (b)     Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuing Lenders and the Borrower acknowledges and agrees, and the Borrower
shall cause each Guarantor to acknowledge and agree, that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuing
Lenders and the Borrower hereby approves, and the Borrower shall cause each
Guarantor to approve, distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes, and the
Borrower shall cause each Guarantor to understand and assume, the risks of such
distribution.

        (c)     THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM
AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN CONNECTION
WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.

82

--------------------------------------------------------------------------------

        (d)     Each of the Lenders, each Issuing Lender and the Borrower
agrees, and the Borrower shall cause each Guarantor to agree, that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

    9.4        The Administrative Agent Individually. With respect to its
Aggregate Exposure Percentage, each Agent that is a Lender shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Revolving Credit Lenders”, “Tranche B Term Loan
Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the each Agent in its individual capacity
as a Lender, a Revolving Credit Lender, Tranche B Term Loan Lender or as one of
the Required Lenders. Each Agent and each of its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, trust or other
business with, any Loan Party as if such Agent were not acting as the Agent.

    9.5        Lender Credit Decision. Each Lender and each Issuing Lender
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, the Syndication Agent, either of the Documentation Agents,
either of the Arrangers or any other Lender, conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit. Each Lender and each Issuing Lender
also acknowledges that it shall, independently and without reliance upon the
Administrative Agent, the Syndication Agent, either of the Documentation Agents,
either of the Arrangers or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and other
Loan Documents. Except for the documents expressly required by any Loan Document
to be transmitted by the Administrative Agent to the Lenders or the Issuing
Lenders, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuing Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come into the possession of the Administrative Agent or any
Affiliate thereof or any employee or agent of any of the foregoing.

83

--------------------------------------------------------------------------------

    9.6        Indemnification. Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s Aggregate Exposure
Percentage of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including fees,
expenses and disbursements of financial and legal advisors) of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Affiliate’s gross negligence
or willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Agreement or the other Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower or
another Loan Party.

    9.7        Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent,
selected from among the Lenders. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required upon the occurrence and during
the continuance of an Event of Default). Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Section
9 as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

84

--------------------------------------------------------------------------------

    9.8        Concerning the Collateral and the Security Documents. (a) Each
Lender and each Issuing Lender agrees that any action taken by the
Administrative Agent or the Required Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, the Issuing Lenders and the
other Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for the Lenders and the Issuing
Lenders with respect to all payments and collections arising in connection
herewith and with the Security Documents, (ii) execute and deliver each Security
Document and accept delivery of each such agreement delivered by the Borrower or
any of its Subsidiaries, (iii) act as collateral agent for the Lenders, the
Issuing Lenders and the other Secured Parties for purposes of the perfection of
all security interests and Liens created by such agreements and all other
purposes stated therein, provided that the Administrative Agent hereby appoints,
authorizes and directs each Lender and each Issuing Lender to act as collateral
sub-agent for the Administrative Agent, the Lenders and the Issuing Lenders for
purposes of the perfection of all security interests and Liens with respect to
the Collateral, including any deposit accounts maintained by a Loan Party with,
and cash and Cash Equivalents held by, such Lender or such Issuing Lender, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such action
as is necessary or desirable to maintain the perfection and priority of the
security interests and Liens created or purported to be created by the Security
Documents and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to the
Agents, the Lenders, the Issuing Lenders and the other Secured Parties with
respect to the Collateral under the Loan Documents relating thereto, applicable
law or otherwise.

        (b)     Each of the Lenders and the Issuing Lenders hereby consents to
the release and hereby directs, in accordance with the terms hereof, the
Administrative Agent to release (or, in the case of clause (ii) below, release
or subordinate) any Lien held by the Administrative Agent for the benefit of the
Lenders and the Issuing Lenders against any of the following:

  (i)     all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full of all Loans, all Reimbursement
Obligations and all other Obligations that the Administrative Agent has been
notified in writing are then due and payable (and, in respect of contingent L/C
Obligations, with respect to which cash collateral has been deposited or a
back-up letter of credit has been issued, in either case in the appropriate
currency and on terms satisfactory to the Administrative Agent and the
applicable Issuing Lender);


85

--------------------------------------------------------------------------------

  (ii)     any assets that are subject to a Lien permitted by Section 7.3(f) or
(g); and


  (iii)     any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).


Each of the Lenders and the Issuing Lenders hereby directs the Administrative
Agent to execute and deliver or file such termination and partial release
statements and do such other things as are necessary to release Liens to be
released pursuant to this Section 9.8 promptly upon the effectiveness of any
such release.

SECTION 10. MISCELLANEOUS

    10.1        Amendments and Waivers. (a) Neither this Agreement or any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall:

  (i) forgive or reduce the principal amount or extend the final scheduled date
of maturity of any Loan or Reimbursement Obligation, extend the scheduled date
of or reduce the amount of any amortization payment in respect of any Tranche B
Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment of any Lender; require additional consents to be obtained with
respect to the sale or any assignment or participations of any interests of the
Lenders hereunder, in each case without the consent of each Lender directly
affected thereby;


86

--------------------------------------------------------------------------------

  (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Required
Prepayment Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of all Lenders;


  (iii) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.2 (including
the waiver of an existing Default or Event of Default required to be waived in
order for such extension of credit to be made) without the consent of the
Majority Revolving Credit Facility Lenders;


  (iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;


  (v) amend, modify or waive any provision of Section 9, or any other provision
of this Agreement affecting the rights, duties and obligations of the Arrangers
or the Administrative Agent, as the case may be, without the consent of each
Arranger or the Administrative Agent, as applicable, directly affected thereby;


  (vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility;


  (vii) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swing Line Lender;


  (viii) amend, modify or waive the prorata provisions of Section 2.17 without
the consent of each Lender directly affected thereby; or


  (ix) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender.


87

--------------------------------------------------------------------------------

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Arrangers, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders, the Arrangers
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Any such waiver, amendment, supplement or
modification shall be effected by a written instrument signed by the parties
required to consent pursuant to the foregoing provisions of this Section;
provided, that delivery of an executed signature page of any such instrument by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.

        (b)     If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Lenders under any Facility,
the consent of the Required Lenders is obtained but the consent of any Revolving
Credit Lender or Tranche B Term Loan Lender whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 10.1 being referred to as a “Non-Consenting Lender”), then, as long as
the Lender acting as the Administrative Agent is not a Non-Consenting Lender, at
the Borrower’s request, an Assignee acceptable to the Administrative Agent shall
have the right with the Administrative Agent’s consent and in the Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Assignee, all of the Revolving Credit Commitments
and Revolving Extensions of Credit of such Non-Consenting Lender if such
Non-Consenting Lender is a Revolving Credit Lender and all of the Tranche B Term
Loans of such Non-Consenting Lender if such Non-Consenting Lender is a Tranche B
Term Loan Lender, in each case for an amount equal to the principal balance of
all such Revolving Loans or Tranche B Term Loans, as applicable, held by the
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto through the date of sale; provided, that such purchase and sale shall be
recorded in the Register and not be effective until (x) the Administrative Agent
shall have received from such Assignee an agreement in form and substance
satisfactory to the Administrative Agent and the Borrower whereby such Assignee
shall agree to be bound by the terms hereof and (y) such Non-Consenting Lender
shall have received payments of all Revolving Loans or Tranche B Term Loans, as
applicable, held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment an Acceptance to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if the assigning Lender’s Loans are
evidenced by Notes) subject to such Assignment and Acceptance; provided that the
failure of any Non-Consenting Lender to execute an Assignment and Acceptance
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register.

88

--------------------------------------------------------------------------------

        (c)     Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to each
relevant Loan Document (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Tranche B Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, Required Prepayment
Lenders and Majority Revolving Credit Facility Lenders; provided that no such
amendment shall permit the Additional Extensions of Credit to share ratably with
or with preference to the Loans in the application of mandatory prepayments
without the consent of the Required Prepayment Lenders.

    10.2        Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrower, the Arrangers and the
Administrative Agent, as follows and (b) in the case of the Lenders, as set
forth in an administrative questionnaire delivered to the Administrative Agent
or on Schedule I to the Lender Addendum to which such Lender is a party or, in
the case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

  The Borrower: Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suit 1200
Bethesda, Maryland 20814
Attention: Jason P. Owen
Telecopy: (301) 280-4650
Telephone: (301) 280-4505


  with a copy to:


  Foley & Lardner LLP
3000 K Street, N.W., Suite 500
Washington, DC 20007
Attention: Arthur H. Bill
Telecopy: (202) 295 4003
Telephone: (202) 672 5399


  The Administrative Agent:

  Citicorp North America, Inc.
Global Loans Support Services
2 Penns Way, Suite 110
New Castle, Delaware 19720
Attention: Anne Keyser
Telecopy: (302) 894-6128
Telephone: (212) 994-0961


89

--------------------------------------------------------------------------------

  Issuing Lender:


  As notified by such Issuing Lender to the
Administrative Agent and the Borrower


provided, that any notice, request or demand to or upon the any Agent, the
Issuing Lender or any Lender shall not be effective until received.

        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

    10.3        No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

    10.4        Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

90

--------------------------------------------------------------------------------

    10.5        Payment of Expenses. The Borrower agrees (a) to pay or reimburse
each Agent and each Arranger for all their reasonable out of pocket costs and
expenses incurred in connection with the syndication of the Facilities (other
than fees payable to syndicate members) and the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements and other charges of counsel to the Administrative Agent and the
charges of Intralinks, (b) to pay or reimburse each Lender, each Arranger, the
Administrative Agent, the Syndication Agent and each Documentation Agent, for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including the
fees and disbursements of counsel (including the allocated fees and
disbursements and other charges of in-house counsel) to each Lender, each
Arranger, the Syndication Agent, each Documentation Agent and of counsel to the
Administrative Agent, (c) to pay, indemnify, or reimburse each Lender, each
Agent and each Arranger for, and hold each Lender, each Agent and each Arranger
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, each Arranger, their respective affiliates,
and their respective officers, directors, trustees, employees, advisors, agents,
attorneys in fact and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower any of its Subsidiaries or any of the Properties
or the use by unauthorized Persons of information or other materials sent
through electronic telecommunications or other information transmission systems
that are intercepted by such Persons and the reasonable fees and disbursements
and other charges of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against the Borrower hereunder (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are
judicially determined to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its officers, directors, employees or
co-employees. No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to Hai Tran (Telephone No. (301) 280-4871 (Fax No. (301) 986-0325), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

91

--------------------------------------------------------------------------------

    10.6        Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Arrangers, the Agents, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Arranger, each Agent and each Lender.

        (b)     Any Lender may, without the consent of the Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower, the Arrangers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would require the consent of
all Lenders pursuant to Section 10.1. The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if such
Participant were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if such Participant were a Lender; provided, that, in the
case of Section 2.20, such Participant shall have complied with the requirements
of said Section, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

92

--------------------------------------------------------------------------------

        (c)     Any Lender (an “Assignor”) may, in accordance with applicable
law and upon written notice to the Administrative Agent, at any time and from
time to time assign to any Lender or any affiliate, Related Fund or Control
Investment Affiliate thereof or, with the consent of the Borrower and the
Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the Issuing Lenders and the Swing Line
Lender (which, in each case, shall not be unreasonably withheld or delayed)
(provided that (x) no such consent need be obtained by the Administrative Agent
or its affiliates and (y) the consent of neither the Administrative Agent nor
the Borrower need be obtained with respect to any assignment of funded Tranche B
Term Loans), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit D
(“Assignment and Acceptance”), executed by such Assignee and such Assignor (and,
where the consent of the Borrower, the Administrative Agent or the Issuing
Lenders or the Swing Line Lender is required pursuant to the foregoing
provisions, by the Borrower and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided,
that no such assignment to an Assignee (other than, in each case, any Lender or
any affiliate thereof) shall be in an aggregate principal amount of less than
$1,000,000 with respect to Tranche B Term Loans and $5,000,000 with respect to
the Revolving Credit Facility (other than, in each case, in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent. Any such
assignment need not be ratable as among the Facilities. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.19, 2.20 and 10.5 in
respect of the period prior to such effective date). Notwithstanding any
provision of this Section, the consent of the Borrower shall not be required (x)
for any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing and (y) for any assignment in connection with the
primary syndication of the Facilities. For purposes of the minimum assignment
amounts set forth in this paragraph, multiple assignments by two or more Related
Funds shall be aggregated.

        (d)     The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.

93

--------------------------------------------------------------------------------

        (e)     Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500 (if
required by the Administrative Agent and, in any case treating multiple,
simultaneous assignments by or to two or more Related Funds as a single
assignment) (except that no such registration and processing fee shall be
payable in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or applicable Tranche B Term Loans, as the case may be, assumed or acquired
by it pursuant to such Assignment and Acceptance and, if the Assignor has
retained a Revolving Credit Commitment and/or Tranche B Term Loans, as the case
may be, upon request, a new Revolving Credit Note and/or Term Notes, as the case
may be, to the order of the Assignor in an amount equal to the Revolving Credit
Commitment and/or applicable Tranche B Term Loans, as the case may be, retained
by it hereunder. Such new Note or Notes shall be dated the Closing Date and
shall otherwise be in the form of the Note or Notes replaced thereby.

        (f)     For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests in Loans and Notes, including
any pledge or assignment by a Lender of any Loan or Note to (i) any Federal
Reserve Bank in accordance with applicable law, (ii) any holder of, or trustee
for the benefit of, the holders of such Lender’s securities or (iii) any SPC to
which such Lender granted an option pursuant to clause (g) below.

94

--------------------------------------------------------------------------------

        (g)     Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided, that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.

    10.7        Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided that if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

        (b)     In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees to notify promptly the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

95

--------------------------------------------------------------------------------

    10.8        Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

    10.9        Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

    10.10        Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent, the
Arrangers and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Arrangers, the Agents or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

    10.11        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

    10.12        Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

        (a)     submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York located in the County of New York, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;

96

--------------------------------------------------------------------------------

        (b)     consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)     agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)     agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

        (e)     waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

    10.13        Acknowledgments. The Borrower hereby acknowledges that:

        (a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)     neither the Arrangers, the Syndication Agent, the Documentation
Agents, the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between each Arranger,
the Syndication Agent, the Documentation Agent, the Administrative Agent and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

        (c)     no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among either of the Arrangers, the Syndication Agent, either of the
Documentation Agents, the Administrative Agent and the Lenders or among the
Borrower and the Lenders.

    10.14        Confidentiality. Each of the Arrangers, the Administrative
Agent, the Syndication Agent, each of the Documentation Agents, and the Lenders
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided, that nothing herein shall prevent either of the
Arrangers, the Administrative Agent, the Syndication Agent, either of the
Documentation Agents, or any Lender from disclosing any such information (a) to
either of the Arrangers, any Agent, any other Lender or any affiliate of any
thereof, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (c) to any of its employees, directors,
trustees, agents, attorneys, accountants and other professional advisors that
are or are expected to be involved in the review or evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised of the confidential nature of such information, (d) to any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it, (f)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (g) in connection with
any litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

97

--------------------------------------------------------------------------------

        10.15 Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

        10.16 WAIVERS OF JURY TRIAL. THE BORROWER, EACH ARRANGER, EACH AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.











98

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

  HANGER ORTHOPEDIC GROUP, INC.


  By:_______________________________
      Name:
      Title:


--------------------------------------------------------------------------------

  LEHMAN BROTHERS INC.,
as Arranger


  By:_______________________________
      Name:
      Title:


  LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent


  By:_______________________________
      Name:
      Title:


--------------------------------------------------------------------------------

  CITICORP NORTH AMERICA, INC.,
as Administrative Agent


  By:_______________________________
      Name:
      Title:


  CITIGROUP GLOBAL MARKETS INC.,
as Arranger


  By:_______________________________
      Name:
      Title:


--------------------------------------------------------------------------------

  GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent


  By:_______________________________
      Name:
      Title:


--------------------------------------------------------------------------------

  LASALLE BANK, N.A.,
as Co-Documentation Agent


  By:_______________________________
      Name:
      Title:


--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING CREDIT LOANS, SWING LINE LOANS
AND COMMITMENT FEES

--------------------------------------------------------------------------------

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

Applicable
Margin for
Eurodollar
Loans

--------------------------------------------------------------------------------

Applicable
Margin for Base
Rate Loans

--------------------------------------------------------------------------------

Commitment Fee
Rate

--------------------------------------------------------------------------------

Less than or equal to 5.00:1.00 2.50% 1.50% 0.500%

--------------------------------------------------------------------------------

Less than or equal to 4.25:1.00 2.25% 1.25% 0.500%

--------------------------------------------------------------------------------

Less than or equal to 3.50:1.00 2.00% 1.00% 0.375%

--------------------------------------------------------------------------------

Changes in the Applicable Margin with respect to the Commitment Fee Rate
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the “Adjustment Date”) on which financial statements are delivered
to the Lenders pursuant to Section 6.2 (but in any event not later than the 40th
day after the end of each of the first three quarterly periods of each fiscal
year or the 75th day after the end of each fiscal year, as the case may be) and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Leverage Ratio as at the end of the fiscal
period that would have been covered thereby shall for the purposes of this
definition be deemed to be greater than 5.00 to 1.00. In addition, at all times
while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall for the purposes of this Pricing Grid be
deemed to be greater than 5.00 to 1.00. Each determination of the Consolidated
Leverage Ratio pursuant to this Pricing Grid shall be made for the periods and
in the manner contemplated by Section 7.1(a).